Exhibit 10.1

 

Execution Copy

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

FASTTRACK, LLC

 

AND

 

COTELLIGENT, INC.

 

COTELLIGENT USA, INC.

 

CZG MOBILE VENTURES, INC.

 

BSMART.TO LLC

 

JAS CONCEPTS, INC.

 

DATED APRIL 1, 2005

 

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This asset purchase agreement (“Agreement”) is dated April 1, 2005, by and among
FastTrack, LLC, a California limited liability company (“Buyer”), Cotelligent,
Inc., a Delaware corporation (“Parent”), Cotelligent USA, Inc., a California
corporation, CZG Mobile Ventures, Inc., a Delaware corporation, bSmart.to LLC, a
Delaware limited liability company, and JAS Concepts, Inc. a Pennsylvania
corporation (together with Parent, the “Sellers” and each, a “Seller”).

 

RECITALS

 

Sellers desire to sell, and Buyer desires to purchase, substantially all of the
assets related solely to the Seller’s business of sales force automation
Software and services solutions uniquely designed to serve niche grocery and
consumer packaged goods industries comprised of two main software components
known as “FastTrack,” which is divided into two sections, field application and
data server, and “Exchange Lynx,” which consists of proprietary data
communications management product as a going concern, including the design,
manufacture, and sale of its products and the furnishing of advisory and
consulting services to customers as well as any goodwill associated therewith
(the “Business”), and Buyer is willing to assume certain obligations of Sellers
relating to the Business, for the consideration and on the terms set forth in
this Agreement.

 

The parties, intending to be legally bound, agree as follows:

 

1. Definitions and Usage

 

1.1 DEFINITIONS

 

For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this Section 1.1:

 

“Accounts Receivable”—(a) all trade accounts receivable and other rights to
payment from customers of Sellers related solely to the Business and the full
benefit of all security for such accounts or rights to payment, including all
trade accounts receivable representing amounts receivable in respect of goods
shipped or products sold or services rendered to customers of each Seller
related solely to the Business, (b) all other accounts or notes receivable of
each Seller related solely to the Business and the full benefit of all security
for such accounts or notes and (c) any claim, remedy or other right related to
any of the foregoing.

 

“Affected Employees” — all employees of Sellers employed principally in
connection with the Business, including persons on vacation, temporary layoff,
approved leave of absence, sick leave, family medical leave under the Family and
Medical Leave Act, or short-term disability leave; and excluding persons on
long-term disability leave under a long-term disability plan maintained by any
Seller.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and immediate
family members of such Person. For purposes of

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.



--------------------------------------------------------------------------------

this definition, a Person shall be deemed to control another Person if such
first Person directly or indirectly owns or holds fifty percent (50%) or more of
the ownership interests in such other Person.

 

“Assets”—as defined in Section 2.1.

 

“Assigned Contract”—as defined in Section 2.1(c).

 

“Assigned Lease”—as defined in Section 2.1(d).

 

“Assignment and Assumption Agreement”—as defined in Section 2.8(a)(ii).

 

“Assumed Liabilities”—as defined in Section 2.4(a).

 

“Balance Sheet Statement”—as defined in Section 3.3.

 

“Bill of Sale”—as defined in Section 2.8(a)(i).

 

“Breach”—any breach of, or any inaccuracy in, any representation or warranty or
any breach of, or failure to perform or comply with, any covenant or obligation,
in or of this Agreement or any other Contract, or any event which with the
passing of time or the giving of notice, or both, would constitute such a
breach, inaccuracy or failure.

 

“Bulk Sales Laws”—as defined in Section 5.4.

 

“Business”—as defined in the recitals to this Agreement.

 

“Business Day”—any day other than (a) Saturday or Sunday or (b) any other day on
which banks in Los Angeles, California are permitted or required to be closed.

 

“Buyer”—as defined in the preamble to this Agreement.

 

“Buyer Contact”—as defined in Section 12.2(a).

 

“Buyer Group”—as defined in Section 6.1.

 

“Buyer Indemnitees”—as defined in Section 11.2.

 

“Closing”—as defined in Section 2.7.

 

“Closing Accrued Vacation”—as defined in Section 2.3(b)(ii).

 

“Closing Cash Payment”—as defined in Section 2.3(a).

 

“Closing Date”—as defined in Section 2.7.

 

“COBRA”— the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-2-



--------------------------------------------------------------------------------

“Code”—the Internal Revenue Code of 1986, as amended.

 

“Competing Business”—as defined in Section 10.2(a).

 

“Confidential Information”—as defined in Section 12.1(a).

 

“Consent”—any approval, consent, ratification, waiver or other authorization.

 

“Contemplated Transactions”—all of the transactions contemplated by this
Agreement.

 

“Contract” or “Contracts”—any agreement, contract (including any Government
Contract), Lease, commitment or other undertaking or arrangement.

 

“Damages”—as defined in Section 11.2.

 

“Disclosing Party”—as defined in Section 12.1(a).

 

“Earn-Out Amount”—as defined in Section 2.9.

 

“Earn-Out Statement”—as defined in Section 2.9(c).

 

“Effective Time”—12:01 a.m. on the Closing Date.

 

“Election Period”—as defined in Section 11.6(d).

 

“Encumbrance”—any charge, claim, condition, equitable interest, lien, option,
pledge, security interest, mortgage, right of way, easement, encroachment,
servitude, right of first option, right of first refusal or similar restriction,
including any restriction on use, voting (in the case of any security or equity
interest), transfer, receipt of income or exercise of any other attribute of
ownership.

 

“ERISA”—the Employee Retirement Income Security Act of 1974.

 

“Estimated Accrued Vacation”—as defined in Section 2.3(b)(i).

 

“Exchange Act”—the Securities Exchange Act of 1934.

 

“Excluded Assets”—as defined in Section 2.2.

 

“Facilities”—any real property, leasehold or other interest in real property
related solely to the Business and currently owned or operated by any Seller,
including the Tangible Personal Property used or operated by any Seller at the
respective locations of the Real Property specified in Section 3.6.

 

“GAAP”—generally accepted accounting principles for financial reporting in the
United States, applied on a consistent basis.

 

“General Ledger” —as defined in Section 3.3.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-3-



--------------------------------------------------------------------------------

“Governmental Authorization”—any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement, which consent,
license, registration or permit is related primarily to or required for the
operation of the Business.

 

“Governmental Body”—any:

 

(a) nation, state, county, city, town, borough, village, district or other
jurisdiction;

 

(b) federal, state, local, municipal, foreign or other government;

 

(c) governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal or other entity
exercising governmental or quasi-governmental powers);

 

(d) body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or

 

(e) official of any of the foregoing.

 

“Indemnitee”—as defined in Section 11.6(a).

 

“Indemnitor”—as defined in Section 11.6(a).

 

“Independent Accountants” —as defined in Section 2.9(e).

 

“Intellectual Property”—(a) all patents, patent applications, and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof, (b)
all trademarks, service marks, trade dress, logos, trade names, and corporate
names, and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (c) all registered
copyrights and all applications, registrations and renewals in connection
therewith, (d) all mask works and all applications, registrations and renewals
in connection therewith, (e) all trade secrets and confidential information
(including ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals), (f) all computer
Software (including data and related documentation), and (g) all copies and
tangible embodiments thereof (in whatever form or medium).

 

“Intellectual Property Licenses”—as defined in Section 3.20(b).

 

“Inventories”—all inventories of Sellers related solely to the Business,
wherever located, including all finished goods, work in process, raw materials,
spare parts and all other materials and supplies used or consumed by Sellers in
the production of finished goods for the Business.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-4-



--------------------------------------------------------------------------------

“IRS”—the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.

 

“Knowledge”—with respect to Sellers, Sellers will be deemed to have Knowledge of
a particular fact or other matter if James R. Lavelle or Curtis J. Parker is
actually aware of that fact or matter, and with respect to Buyer, Buyer will be
deemed to have Knowledge of a particular fact or other matter if any Person
relating thereto is actually aware of that fact or matter.

 

“Lease”—any Real Property Lease or any lease or rental agreement, license, right
to use or installment and conditional sale agreement to which any Seller is a
party related solely to the Business and any other Seller Contract related
solely to the Business pertaining to the leasing or use of any Tangible Personal
Property.

 

“Legal Requirement”—any federal, state or municipal law, ordinance, regulation,
statute or treaty.

 

“Liability” or “Liabilities”—with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, disputed or
undisputed, liquidated or unliquidated, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise, and whether or not the same is required to be accrued on the
financial statements of such Person.

 

“License Agreement” —as defined in Section 2.8(a)(iv).

 

“Material Adverse Effect”—means a material adverse effect on the assets,
Liabilities, results of operations or financial condition of the Business taken
as a whole, other than changes (a) relating to generally applicable United
States economic conditions or the Business industry, (b) resulting from the
execution of this Agreement or the consummation of the transactions contemplated
hereby or thereby, or the public disclosure of any information relating thereto,
or (c) arising out of or resulting from the fact that the Business prior to the
Closing Date was operated as part of a larger company which provided corporate
services and other support and had never operated as a stand alone business.

 

“Net Names”—as defined in Section 2.1(h).

 

“Non-Real Estate Encumbrances”—as defined in Section 3.7(b).

 

“Order”—any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

“Owned Intellectual Property”—as defined in Section 3.20(a).

 

“Parent”—as defined in the preamble to this Agreement.

 

“Parent Stockholder Approval”—as defined in Section 8.4.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-5-



--------------------------------------------------------------------------------

“Permitted Encumbrances”—means (a) liens for Taxes and other governmental
charges and assessments which are not yet due and payable or which are being
contested in good faith, (b) liens relating to deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security or to secure the performance of
leases, trade contracts or other similar agreements, (c) any and all Legal
Requirements relating to zoning and land use and (d) any utility company rights,
easements and franchises.

 

“Person”—an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

 

“Proceeding”—any action, arbitration, audit, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, judicial or investigative,
whether public or private) commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Body or arbitrator.

 

“Purchase Price”—as defined in Section 2.3.

 

“Real Property Lease”—any ground lease or Space Lease.

 

“Receiving Party”—as defined in Section 12.1(a).

 

“Record”—information that is inscribed on a tangible medium or that is stored in
an electronic or other medium and is retrievable in perceivable form.

 

“Related Person”—With respect to a specified Person:

 

(f) any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;

 

(g) any Person that holds a Material Interest in such specified Person;

 

(h) each Person that serves as a director, officer, partner, executor or trustee
of such specified Person (or in a similar capacity);

 

(i) any Person in which such specified Person holds a Material Interest; and

 

(j) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

 

For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; and (b) “Material Interest” means direct
or indirect beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of voting securities or

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-6-



--------------------------------------------------------------------------------

other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

“Representative”—with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.

 

“Restrictive Covenants”—as defined in Section 11.11(a).

 

“Retained Liabilities”—as defined in Section 2.4(b).

 

“Securities Act”— the Securities Act of 1933, as amended.

 

“Seller” or “Sellers”—as defined in the preamble to this Agreement.

 

“Seller Benefit Plans”—all (i) material employee welfare benefit plans or
employee pension benefit plans as defined in sections 3(1) and 3(2) of ERISA,
including plans that provide retirement income or result in deferrals of income
by employees for periods extending to their terminations of employment or
beyond, and plans that provides medical, surgical or hospital care benefits or
benefits in the event of sickness, accident, disability, death or unemployment
and (ii) other material employee benefit agreements or arrangements that are not
ERISA plans, including any deferred compensation plans, incentive plans, bonus
plans or arrangements, stock option plans, stock purchase plans, stock award
plans, golden parachute agreements, severance pay plans, dependent care plans,
cafeteria plans, employee assistance programs, scholarship programs, retention
incentive agreements, noncompetition agreements, vacation policies and, or other
similar plans, agreement or arrangements that (a) are maintained by any Seller
or any of its Related Persons for the benefit of Affected Employees, (b) have
been approved by any Seller or any of its Related Persons but are not yet
effective for the benefit of Affected Employees or their beneficiaries, or (c)
were previously maintained by any Seller or any of its Related Persons for the
benefit of the Affected Employees or their beneficiaries and with respect to
which Seller or any of its Related Persons may have any liability, contingent or
otherwise. However, Seller Benefit Plans shall not include any agreements
between the Seller and any Affected Employees pursuant to which the Seller has
agreed to pay Affected Employees additional compensation in consideration of
their services rendered in connection with the sale of the Assets.

 

“Seller Contact”—as defined in Section 12.2(a).

 

“Seller Contract”—any Contract related solely to the Business (a) under which
any Seller has or may acquire any rights or benefits; (b) under which any Seller
has or may become subject to any obligation or liability; or (c) by which any
Seller or any of the Assets may become bound.

 

“Seller Disclosure Letter”—the disclosure letter delivered by Sellers to Buyer
concurrently with the execution and delivery of this Agreement.

 

“Seller Indemnitees”—as defined in Section 11.3.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-7-



--------------------------------------------------------------------------------

“Software”—all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith.

 

“Space Lease”—any lease or rental agreement pertaining to the occupancy of any
improved space on any Land related solely to the Business.

 

“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

 

“Survival Period”—as defined in Section 11.5.

 

“Tangible Personal Property”—all machinery, equipment, tools, furniture, office
equipment, computer hardware, supplies, materials, vehicles and other items of
tangible personal property (other than Inventories) of every kind owned or
leased by any Seller related solely to the Business, together with any express
or implied warranty by the manufacturers or sellers or lessors of any item or
component part thereof and all maintenance records and other documents relating
thereto.

 

“Tax”—any federal, state, local or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental, windfall profit, customs, vehicle, airplane, boat, vessel or
other title or registration, capital stock, franchise, employees’ income
withholding, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, value added, alternative,
add-on minimum and other tax, fee, assessment, levy, tariff, charge or duty of
any kind whatsoever and any interest, penalty, addition or additional amount
thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.

 

“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

“Third Party”—a Person that is not a party to this Agreement.

 

“Third Party Claim”—any claim against any Indemnitee by a Third Party that could
give rise to a right of indemnification under this Agreement.

 

“Transaction Agreements”—as defined in Section 11.11(a).

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-8-



--------------------------------------------------------------------------------

“Transferred Employee”—as defined in Section 10.1(a).

 

“Transition Services Agreement”—as defined in Section 2.8(a)(vi).

 

“[* * *]”—as defined in Section 2.10.

 

“[* * *] Contract”—as defined in Section 2.10.

 

“[* * *] Refund Amount”—as defined in Section 2.10.

 

1.2 USAGE

 

(a) Interpretation. In this Agreement, unless a clear contrary intention
appears:

 

(i) the singular number includes the plural number and vice versa;

 

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

 

(iii) reference to any gender includes each other gender;

 

(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

 

(v) reference to any Legal Requirement means, unless expressly indicated
otherwise, such Legal Requirement as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any Legal Requirement means, unless expressly indicated otherwise,
that provision of such Legal Requirement from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such section or other provision;

 

(vi) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

 

(vii) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;

 

(viii) “or” is used in the inclusive sense of “and/or”;

 

(ix) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”; and

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-9-



--------------------------------------------------------------------------------

(x) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto.

 

(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

 

(c) Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.

 

2. Sale and Transfer of Assets; Closing

 

2.1 ASSETS TO BE SOLD

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing and effective as of the Effective Time, each Seller shall sell, convey,
assign, transfer, and deliver to Buyer, and Buyer shall purchase and acquire
from such Seller, free and clear of any Encumbrances other than Permitted
Encumbrances all of such Seller’s right, title, and interest in and to the
Business, including the following (but excluding the Excluded Assets):

 

(a) all Tangible Personal Property;

 

(b) all Inventories;

 

(c) Except as set forth in Section 2.2(k), all Seller Contracts, and all
outstanding offers or solicitations made by or to any Seller to enter into any
Contract related solely to the Business (the “Assigned Contracts”);

 

(d) the Real Property Lease set forth in the Seller Disclosure Letter, together
with any leasehold improvements thereunder (the “Assigned Lease”);

 

(e) all Governmental Authorizations related solely to the Business and all
pending applications therefor or renewals thereof, in each case to the extent
permitted by applicable Legal Requirement and otherwise transferable to Buyer;

 

(f) the data and Records of each Seller related solely to the Business that,
consistent with such Seller’s past practices, are located at a facility located
on the land or located at a property subject to a Real Property Lease, including
client and customer lists and Records, referral sources, research and
development reports and Records, production reports and Records, service and
warranty Records, equipment logs, operating guides and manuals, financial and
accounting Records, creative materials, advertising materials, promotional
materials, studies, reports, correspondence and other similar documents and
Records and, subject to Legal Requirements, copies of all personnel Records;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-10-



--------------------------------------------------------------------------------

(g) all of the intangible rights and property of Sellers used solely in the
Business, including going concern value, goodwill, Software, and the Owned
Intellectual Property (including Sellers’ right, title and interest in or to any
assumed fictional business names, trade names, registered and unregistered
trademarks, service marks, applications, logos, icons or any other trade
designation or derivative of “FastTrack” or “Exchange Lynx”);

 

(h) all rights in the internet web sites and internet domain names set forth in
the Seller Disclosure Letter; and

 

(i) all claims of Seller against Third Parties relating to the Business or the
Assets, whether choate or inchoate, known or unknown, contingent or
non-contingent; and

 

(j) all rights of Sellers relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof, in each case related to the
Business.

 

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”

 

Notwithstanding the foregoing, to the extent that any of the Assigned Contracts
(other than those required to be assigned or renewed pursuant to Section
2.8(a)(ix) hereof) are not assignable without the consent, waiver or approval of
another party, this Agreement shall not constitute an assignment or an attempted
assignment thereof if such assignment or attempted assignment would constitute a
breach thereof. Parent and Sellers, in consultation with Buyer, shall use
reasonable efforts to obtain such consents as contemplated by Section 5.1
hereof, and Buyer shall submit any financial information reasonably requested by
the contract party in connection with the purchase of the Business in applying
for such consents. If any such consent is not obtained prior to the Closing
Date, Parent and Sellers shall cooperate with Buyer in any reasonable
arrangement designed to provide for Buyer the benefits intended to be assigned
to the Buyer under the relevant contract, including enforcement at the cost and
for the account of the Buyer of any and all rights of the Seller against the
other party thereto arising out of the breach or cancellation thereof by such
other party or otherwise; provided that Buyer shall undertake to (i) pay or
satisfy the corresponding Liabilities for the enjoyment of such benefit to the
extent that Buyer would have been responsible therefor hereunder if such
consent, waiver or approval had been obtained, (ii) pay all the reasonable costs
and expenses of Parent and Sellers, other than non out-of-pocket expenses (e.g.,
time of Parent’s and Sellers’ employees), in providing such arrangements and
taking such actions, and (iii) indemnify Parent and Sellers in full for any
loss, claims or damages resulting to Parent and Sellers (including reasonable
attorneys’ fees and expenses) in providing such arrangements and taking such
actions.

 

2.2 EXCLUDED ASSETS

 

Notwithstanding anything to the contrary in this Agreement, Sellers shall not
contribute, convey, assign, or transfer to Buyer, and Buyer shall not acquire or
have any rights to acquire any assets (the “Excluded Assets”) other than those
specifically set forth in Section 2.1. Without limiting the generality of the
foregoing, unless and to the extent specifically set forth in Section 2.1, the
following shall constitute Excluded Assets:

 

(a) all cash, cash equivalents, securities, money on deposit with banks,
certificates of deposit and similar instruments and short-term investments;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-11-



--------------------------------------------------------------------------------

(b) all Accounts Receivable;

 

(c) all personnel Records and other Records that Seller is required by Legal
Requirement to retain in its possession;

 

(d) all claims for refund or credit of Taxes, Tax loss carryforwards and other
governmental charges of whatever nature;

 

(e) all rights in connection with and assets of the Seller Benefit Plans;

 

(f) all rights of Sellers under this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Transition Services Agreement and the other
Transaction Agreements;

 

(g) all corporate or organizational records and minute books of each Seller;

 

(h) nontransferable Governmental Authorizations;

 

(i) the hardware listed in the Seller Disclosure Letter;

 

(j) the administrative Software and internet web sites and internet domain names
listed in the Seller Disclosure Letter;

 

(k) subject to the license agreement to be entered into pursuant to Section
2.8(a)(iv), the JASware software in object code and source code;

 

(l) the Seller Contract listed in Section 2.2(l) of the Seller Disclosure
Letter;

 

(m) all insurance policies of each Seller relating to the Business, any refunds
paid or payable in connection with the cancellation or discontinuance of any
insurance policies applicable to the Business, and any claims made on/or under
such insurance policies; and

 

(n) accounts, notes or debts owed to the Business from, or by the Business to,
an Affiliate of any Seller.

 

2.3 CONSIDERATION

 

(a) The consideration for the Assets (the “Purchase Price”) will be (i) Two
Million Eight Hundred Thousand dollars ($2,800,000), subject to adjustment as
provided in Section 2.3(b) (the “Closing Cash Payment”), (ii) plus the Earn-Out
Amount, if any, (iii) minus the [* * *] Refund Amount, if any, (iv) plus the
assumption of the Assumed Liabilities. In accordance with Section 2.8(b), at the
Closing, the Closing Cash Payment of the Purchase Price shall be delivered by
Buyer to Sellers by wire transfer of immediately available funds. The Earn-Out
Amount, if any, shall be paid by Buyer to Parent in accordance with Section 2.9
and the [* * *] Refund Amount, if any, shall be paid by Sellers to Buyer in
accordance with Section 2.10.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-12-



--------------------------------------------------------------------------------

(b) The Purchase Price shall be adjusted as follows:

 

(i) Five days prior to the Closing Date, the Sellers shall deliver to the Buyer
the latest statement from Administaff, Inc., the Parent’s payroll firm
(“Administaff”), which statement shall include the Liabilities for vacation for
the Transferred Employees accrued as of the date of such statement (the
“Estimated Accrued Vacation”) and which shall be substantially in the form set
forth in the Seller Disclosure Letter. If the Estimated Accrued Vacation is less
than the vacation accrual for the Transferred Employees set forth on the Balance
Sheet Statement, then the Closing Cash Payment to be paid by the Buyer at the
Closing shall be decreased by an amount equal to such shortfall. If the
Estimated Accrued Vacation is greater than the vacation accrual for the
Transferred Employees set forth on the Balance Sheet Statement, then the Closing
Cash Payment shall be increased by an amount equal to such excess.

 

(ii) As promptly as practicable, but no later than 30 calendar days after the
Closing Date, the Sellers shall cause Administaff to prepare and deliver to the
Sellers and the Buyer a statement that includes the Liabilities for vacation for
the Transferred Employees accrued as of the Effective Time (the “Closing Accrued
Vacation”), which shall be substantially in the form set forth in the Seller
Disclosure Letter. If the Closing Accrued Vacation is greater than the Estimated
Accrued Vacation, then the Buyer shall pay to the Seller an amount equal to the
difference between the Estimated Accrued Vacation and the Closing Accrued
Vacation within five Business Days after delivery of the statement of Closing
Accrued Vacation to the Buyer and the Sellers, and if the Closing Accrued
Vacation is less than the Estimated Accrued Vacation, then the $50,000 amount
set forth in Section 2.9(b)(ii) shall be deemed increased by an amount equal to
such shortfall. If the Final Accrued Vacation is equal to the Estimated Accrued
Vacation, then no adjustment shall be made.

 

2.4 LIABILITIES

 

(a) Assumed Liabilities. On the Closing Date, but effective as of the Effective
Time, Buyer shall assume and agree to discharge the following Liabilities of
Sellers (the “Assumed Liabilities”):

 

(i) any Liability to any Seller’s customers incurred by such Seller in the
ordinary course of business for orders outstanding as of the Effective Time;

 

(ii) any Liability to any of Seller’s customers under warranties implied by law
and any warranty agreements and indemnities given by any Seller to its customers
prior to the Effective Time in connection with the Business pursuant to any
Assigned Contract;

 

(iii) all of each Seller’s obligations, Liabilities and commitments under the
Assigned Contracts and the Assigned Lease attributable to the period subsequent
to the Closing Date; provided, that such Assigned Contract has been assigned in
accordance with this Agreement;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-13-



--------------------------------------------------------------------------------

(iv) Liabilities for vacation for the Transferred Employees accrued for periods
prior to the Effective Time and all Liabilities relating to the Transferred
Employees arising after the Effective Time and assumed by Buyer pursuant to
Section 10.1, subject to adjustment pursuant to Section 2.3(b);

 

(v) any Liability under any Environmental Law at or relating to the Facilities,
but excluding any Liability arising from the transportation prior to the Closing
Date of materials from the Facilities to another location; and

 

(vi) all other Liabilities relating to the Business that arise after the
Effective Time.

 

(b) Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Sellers. “Retained Liabilities” shall mean every Liability of Sellers other
than the Assumed Liabilities, including:

 

(i) any Liability for Taxes arising as a result of any Seller’s operation of the
Business or ownership of the Assets prior to the Effective Time;

 

(ii) any Liability under any Contract not assumed by Buyer under Section 2.4(a);

 

(iii) any Liability of Seller under the Seller Benefit Plans or relating to
payroll, sick leave, workers’ compensation or unemployment benefits for any
Seller’s employees or, to the extent such Liability arises prior to the
Effective Time out of or relating to the operation of the Business, former
employees or both;

 

(iv) any Liability under any employment, severance, retention or termination
agreement with any employee of any Seller or any of its Related Persons;

 

(v) any Liability of any Seller to any Related Person of such Seller;

 

(vi) any Liability to indemnify, reimburse or advance amounts to any officer,
director, employee or agent of any Seller (other than the Liabilities with
respect to the Transferred Employees that are being assumed by Buyer pursuant to
Section 2.4(a)(iv);

 

(vii) except for the Liabilities assumed by Buyer pursuant to Section 2.4(a),
all other Liabilities relating to the Business that existed prior to the
Effective Time; and

 

(viii) any Liability of any Seller under this Agreement or any other document
executed in connection with the Contemplated Transactions.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-14-



--------------------------------------------------------------------------------

2.5 SALES AND TRANSFER TAXES; RECORDING FEES

 

Buyer will pay all sales, motor vehicle sales and use, transfer and documentary
Taxes, if any, payable in connection with the sale, conveyances, assignments,
transfers and deliveries to be made to Buyer hereunder. Buyer shall promptly pay
any such Taxes directly to the Governmental Body assessing them or reimburse
Sellers for any such Tax upon demand and receipt of supporting evidence that any
Seller made such payment. Appropriate sales Taxes will be due by Buyer at
Closing if valid exemption certificates are not provided by Buyer at Closing. In
the event that Seller is audited in connection with such Taxes, such Seller will
notify Buyer of such audit and will not object to Buyer’s appearance in the
audit.

 

2.6 ALLOCATION OF PURCHASE PRICE

 

The Purchase Price, together with Assumed Liabilities, shall be allocated as set
forth on Section 2.6 of the Seller Disclosure Letter. Sellers and Buyer shall
each report federal, state, local and other Tax consequences of the purchase and
sale contemplated hereby (including the filing of Internal Revenue Service Form
8594) in a manner consistent with such allocation, and none of them shall take
any position in any Tax Return, or other filing, proceeding or audit or
otherwise that is inconsistent with such allocation

 

2.7 CLOSING

 

The purchase and sale provided for in this Agreement (the “Closing”) will take
place at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York,
New York, commencing at 10:00 a.m. (local time) on the third Business Day
immediately following the satisfaction or waiver of all conditions to the
obligations of the parties hereto set forth in Articles 7 and 8, unless Buyer
and Sellers otherwise agree (the date on which the Closing occurs, the “Closing
Date”).

 

2.8 CLOSING OBLIGATIONS

 

In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:

 

(a) Sellers shall deliver to Buyer:

 

(i) a bill of sale for all of the Assets that are Tangible Personal Property,
substantially in the form of Exhibit A (the “Bill of Sale”), executed by
Sellers;

 

(ii) an assignment and assumption agreement that provides for the assignment of
all of the Assigned Contracts and Assumed Liabilities by Sellers to Buyer and
the assumption of the same by Buyer, substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”), executed by Sellers;

 

(iii) for the Assigned Lease, an Assignment and Assumption of Lease,
substantially in the form of Exhibit C or such other appropriate document or
instrument of transfer, as the case may require, each in form and substance
reasonably satisfactory to Buyer and its counsel and executed by the applicable
Seller;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-15-



--------------------------------------------------------------------------------

(iv) a License Agreement (the “License Agreement”), substantially in the form of
Exhibit D, pursuant to which the Sellers shall license the JASware software to
the Buyer;

 

(v) assignments of all Intellectual Property Assets and separate assignments of
all registered trademarks, patents and copyrights, substantially in the form of
Exhibit E, executed by each Seller;

 

(vi) a transition services agreement, substantially in the form of Exhibit F
(the “Transition Services Agreement”), pursuant to which Buyer shall provide
certain transition services to Sellers for a period of up to three (3) months at
no cost, executed by Sellers;

 

(vii) such other bills of sale, assignments, certificates of title, documents
and other instruments of transfer and conveyance as may reasonably be requested
by Buyer, each in form and substance reasonably satisfactory to Buyer and its
legal counsel and executed by each Seller;

 

(viii) the certificates required by Sections 7.1 and 7.2 of this Agreement;

 

(ix) subject to the provisions of Section 2.10, fully executed assigned and
renewed Contracts relating to the Business from the existing clients set forth
in the Seller Disclosure Letter;

 

(x) a certificate of the Secretary of each Seller certifying, as complete and
accurate as of the Closing, attached copies of the Certificate of Incorporation
in the case of the Parent, and Certificate of Incorporation, certificate of
formation, operating agreement and bylaws, as the case may be, of such Seller as
in effect on the date thereof, certifying and attaching all requisite
resolutions or actions of such Seller’s board of directors or board of managers
or other governing body approving the execution and delivery of this Agreement
and the consummation of the Contemplated Transactions and certifying to the
incumbency and signatures of the officers or members of such Seller executing
this Agreement and any other document relating to the Contemplated Transactions;
and

 

(b) Buyer shall deliver to Sellers:

 

(i) the Closing Cash Payment by wire transfer of immediately available funds to
an account specified by Sellers in a writing delivered to Buyer at least two (2)
Business Days prior to the Closing Date;

 

(ii) the Assignment and Assumption Agreement, executed by Buyer;

 

(iii) the Transition Services Agreement, executed by Buyer;

 

(iv) the License Agreement, executed by Buyer;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-16-



--------------------------------------------------------------------------------

(v) the certificates required by Sections 8.1 and 8.2 of this Agreement; and

 

(vi) a certificate of the Secretary of Buyer certifying, as complete and
accurate as of the Closing, attached copies of the articles of organization and
operating agreement of Buyer as in effect on the date thereof and certifying and
attaching all requisite resolutions or actions of Buyer’s managing member
approving the execution and delivery of this Agreement and the consummation of
the Contemplated Transactions and certifying to the incumbency and signatures of
the managing member of Buyer executing this Agreement and any other document
relating to the Contemplated Transactions.

 

2.9 POST-CLOSING EARN-OUT

 

Sellers shall be entitled to receive a post-closing earn-out (the “Earn-Out
Amount”) determined in accordance with and paid at the time and manner set forth
in this Section 2.9.

 

(a) Subject to the provisions of this Section 2.9, including without limitation,
Sections 2.9(b) below, with respect to each of the years ending on the first,
second and third anniversary of the Closing Date, Buyer shall pay to Parent (on
behalf of Sellers) an aggregate cash payment equal to 3% of the annual gross
sales generated by Buyer in connection with Buyer’s operation of the Assets and
the Business for each year within such three year period; provided, that Parent
shall only be entitled to such payment in the event the annual gross sales for
any such year are equal to or greater than $4.9 million.

 

(b) Notwithstanding anything herein to the contrary, in no event shall (i) the
aggregate cumulative payments of the Earn-Out Amounts made by Buyer under
Section 2.9(a) exceed $1,000,000 and (ii) the Buyer have any obligation to pay
the first $50,000 earned pursuant to this Section 2.9; provided, however, that
such $50,000 shall be counted toward the maximum Earn-Out Amount that may be
earned pursuant to this Section 2.9.

 

(c) After the end of each of the first three anniversaries of the Closing Date,
Buyer shall prepare a statement (each, an “Earn-Out Statement”) setting forth
the annual gross sales with respect to such year, which statement shall be
prepared on the same basis and applying the same accounting principles, policies
and practices that were used by Sellers in preparing the Balance Sheet
Statement. Buyer shall then determine the Earn-Out Amount, if any, for each such
year based upon the Earn-Out Statement for such year. Buyer shall deliver the
Earn-Out Statement and its determination of the relevant Earn-Out Amount to
Sellers within sixty (60) days following each of the first three anniversaries
of the Closing Date. Sellers and their independent auditors and other
Representatives shall have the right to review and verify each Earn-Out
Statement and determination of the related Earn-Out Amount when received and
Buyer shall provide Sellers with access to all related working papers.

 

(d) If within thirty (30) days following delivery of any Earn-Out Statement and
the related Earn-Out Amount calculation Sellers have not given Buyer written
notice of their objection as to the relevant Earn-Out Amount calculation (which
notice shall state the basis of Seller’s objection), then the Earn-Out Amount
calculated by Buyer shall be binding and conclusive on the parties and such
amount shall paid by Buyer to Parent (on behalf of Sellers) as provided in
Section 2.9(f).

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-17-



--------------------------------------------------------------------------------

(e) If Sellers duly give Buyer such notice of objection, and if Sellers and
Buyer fail to resolve the issues outstanding with respect to any Earn-Out
Statement and the calculation of the related Earn-Out Amount within thirty (30)
days of Buyer’s receipt of Sellers’ objection notice, Sellers and Buyer shall
submit the issues remaining in dispute to Ernst & Young LLP, independent public
accountants or such other independent accounting firm mutually agreed to by
Buyer and Sellers (the “Independent Accountants”), for resolution. If issues are
submitted to the Independent Accountants for resolution, (i) Sellers and Buyer
shall furnish or cause to be furnished to the Independent Accountants such work
papers and other documents and information relating to the disputed issues as
the Independent Accountants may request and are available to that party or its
agents and shall be afforded the opportunity to present to the Independent
Accountants any material relating to the disputed issues and to discuss the
issues with the Independent Accountants; (ii) the determination by the
Independent Accountants, as set forth in a notice to be delivered to both
Sellers and Buyer within sixty (60) days of the submission to the Independent
Accountants of the issues remaining in dispute, shall be final, binding and
conclusive on the parties and shall be used in the calculation of the relevant
Earn-Out Amount; and (iii) Parent and Buyer will each bear fifty percent (50%)
of the fees and costs of the Independent Accountants for such determination.

 

(f) If any Earn-Out Statement delivered with respect to each of the years ending
on the first, second and third anniversary of the Closing Date indicates that
any Earn-Out Amount is payable, Buyer shall make payment to Parent (on behalf of
the Sellers) in the aggregate amount of such Earn-Out Amount within 10 days of
the earlier of (i) the expiration of the 30-day period in which Sellers had to
deliver a notice of disagreement pursuant to Section 2.9(d) but did not do so,
(ii) within five (5) days of the day on which Buyer receives a written notice
signed by Sellers to the effect that they will not be delivering a notice of
disagreement pursuant to Section 2.9(d) or (iii) within five (5) days of the day
on which any matters disputed in a notice of disagreement are decided by
agreement between Buyer and Sellers or by decision of the Independent
Accountant. Any payments to Parent under this Section 2.9 shall be made by wire
transfer of immediately available funds to an account specified by Sellers in a
writing delivered to Buyer at least two (2) Business Days prior to the date such
payment is to be made.

 

2.10 POST-CLOSING REFUND

 

In the event [* * *] (“[* * *]”) does not renew its services and support
contract (the “[* * *] Contract”) with Cotelligent USA, Inc. currently scheduled
to expire on [* * *] or enter into a new services and support contract with
Buyer by May 31, 2005, Buyer shall be entitled to receive a post-closing refund
(the “[* * *] Refund Amount”) of up to $700,000, with the actual [* * *] Refund
Amount determined in accordance with and paid at the time and manner set forth
in this Section 2.10.

 

(a) In the event [* * *] renews the [* * *] Contract or enters into a new
contract with Buyer or its Related Persons which provides for the payment by [*
* *] of 80% or greater of the total dollar amount generated by the [* * *]
Contract for the fiscal year ended December 31, 2004, the [* * *] Refund Amount
shall be zero.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-18-



--------------------------------------------------------------------------------

(b) In the event the [* * *] Contract is not renewed, or in the event [* * *]
renews the [* * *] Contract or enters into a new contract with Buyer or its
Related Persons which provides for the payment by [* * *] of less than 80% of
the total dollar amount associated with the monthly service and support charges
under the [* * *] Contract for the fiscal year ended December 31, 2004, the [* *
*] Refund Amount shall be an amount equal to the difference between (i) $700,000
and (ii) $700,000 multiplied by a fraction, the numerator of which shall be the
twelve (12) month amortized dollar amount of payments to be made by [* * *]
pursuant to such renewed or new contract, and the denominator of which shall be
1,406,851. Any [* * *] Refund Amount under this Section 2.10(b) shall paid by
Sellers to Buyer within ten (10) days of Parent’s receipt of written notice from
Buyer regarding the execution and delivery by [* * *] and Buyer of such renewed
or new contract and such payment shall be made by Sellers by wire transfer of
immediately available funds to the account designated by Buyer at least two (2)
Business Days prior to the date such payment is to be made.

 

(c) Notwithstanding the foregoing, in the event the [* * *] Contract is not
renewed but [* * *] continues to pay the monthly service and support charges in
effect as of the date hereof under the [* * *] Contract for a period of eight
(8) consecutive months following the Closing Date, Buyer shall not be entitled
to any [* * *] Refund Amount.

 

3. Representations and Warranties of Sellers

 

Sellers represent and warrant to Buyer as follows:

 

3.1 ORGANIZATION AND GOOD STANDING

 

Parent is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware with full corporate power and authority
to own, operate and lease properties and assets and to carry on businesses in
the places and in the manner currently conducted. Each Seller is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each State or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect on such Seller or the
Business.

 

3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT

 

(a) Each Seller has all requisite corporate or limited liability company power
and authority to enter into this Agreement and the documents to be delivered by
such Seller at the Closing and to perform its obligations hereunder and
thereunder, including the Contemplated Transactions. This Agreement has been
duly executed and delivered by Sellers and, assuming the due execution and
delivery of this Agreement by Buyer, constitutes a legal, valid and binding
obligation of Seller, enforceable against such Seller in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws from time to time in
effect that affect creditors’ rights generally and by legal and equitable
limitations on the availability of specific remedies. This Agreement and the
Contemplated Transactions have been duly authorized by all necessary action by
Sellers’ board of

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-19-



--------------------------------------------------------------------------------

directors or similar governing body. Except for the Parent Stockholder Approval,
which is required to consummate the Contemplated Transactions, no further
corporate or stockholder action is necessary on the part of Sellers to execute
and deliver this Agreement or to consummate the Contemplated Transactions.

 

(b) Except as set forth in the Seller Disclosure Letter and except for the
Parent Stockholder Approval, neither the execution and delivery of this
Agreement nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):

 

(i) Conflict with or violate the Articles of Incorporation (or operating
agreements as the case may be) of Parent or Sellers;

 

(ii) Conflict with, constitute a material breach, violation or termination of
any provision of, or give rise to any right of termination, cancellation or
acceleration, or loss of any material right or benefit or both, under any Seller
Contract;

 

(iii) Result in an acceleration or increase of any indebtedness or other amounts
due with respect to the Business or the Assets;

 

(iv) Result in the imposition or creation of any Encumbrance (other than a
Permitted Encumbrance) upon or with respect to any of the Assets; or

 

(v) To the Knowledge of Sellers, contravene, conflict with or result in a
violation or breach of any Governmental Authorization, Legal Requirement or
Order applicable to Sellers, the Business or the Assets or to which Sellers, the
Business or any of the Assets may be subject, except for any such violation or
breach that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on Sellers, the Assets or the Business.

 

(c) Except as set forth in Section 3.2(c) of the Seller Disclosure Letter, no
Seller is required to give any notice to or obtain any Consent from any Person
in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions, except
where the failure to notify or obtain such a consent would not reasonably be
expected, as of the date hereof, to have a Material Adverse Effect on Sellers,
the Assets or the Business.

 

3.3 FINANCIAL STATEMENTS

 

Sellers have delivered to Buyer (i) an unaudited statement of certain assets and
certain liabilities of the Business as of December 31, 2004 (the “Balance Sheet
Statement”) and (ii) an unaudited statement of the general ledger (including the
reconciliation thereof) of the Business (the “General Ledger”), copies of which
are set forth in the Seller Disclosure Letter. The Balance Sheet Statement and
General Ledger were each created specially by Sellers in connection with the
transactions contemplated hereby from Sellers’ financial records. Subject to the
foregoing circumstances with respect to their creation and subject to Sellers’
disclosure to Buyer that certain internal allocations of expenses shared with
other business units of the Sellers, as well as certain

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-20-



--------------------------------------------------------------------------------

direct liabilities of the Business, are not allocated to the Balance Sheet
Statement of the Business or the General Ledger, the Balance Sheet Statement and
the General Ledger are in accordance with the books and records of the Sellers
and the Balance Sheet Statement presents fairly, in all material respects, the
assets and liabilities of the Business as of the date thereof and the General
Ledger presents fairly, in all material respects, the revenue and expenses of
the Business for the period thereof.

 

3.4 BOOKS AND RECORDS

 

The books of account and other financial Records of Sellers related to the
Business, all of which have been made available to Buyer, are complete and
correct and represent actual, bona fide transactions and have been maintained in
accordance with sound business practices.

 

3.5 SUFFICIENCY OF ASSETS

 

Except as set forth in the Seller Disclosure Letter, to the Knowledge of Sellers
the Assets constitute all of the assets, tangible and intangible, of any nature
whatsoever, necessary to operate the Business in materially the same manner in
which it is presently operated by Sellers.

 

3.6 DESCRIPTION OF LEASED REAL PROPERTY

 

Section 2.1(d) of the Seller Disclosure Letter contains a list of all Real
Property Leases which are used solely in the Business.

 

3.7 TITLE TO ASSETS; ENCUMBRANCES

 

(a) Seller has a valid and subsisting leasehold interest in the Real Property
described in the Seller Disclosure Letter.

 

(b) Sellers own good and transferable title to all of the Tangible Personal
Property free and clear of any Encumbrances other than Permitted Encumbrances
and those Encumbrances described in the Seller Disclosure Letter (“Non-Real
Estate Encumbrances”). Sellers warrant to Buyer that, at the time of Closing,
all such Tangible Personal Property shall be free and clear of all Non-Real
Estate Encumbrances other than (i) those identified in the Seller Disclosure
Letter, (ii) the interest of any United States Governmental Body in technical
data, computer software, and patents under the clauses pertaining thereto in any
government Contract relating to the Business, if any, and (iii) Encumbrances or
other rights of Governmental Bodies or other Persons in respect of property or
assets delivered to Seller for repair, maintenance, or other improvements.

 

3.8 INVENTORIES

 

All items included in the Inventories consist of a quality and quantity
consistent in all material respects with past practices or reasonable future
expectations except for obsolete items, slow-moving items and items of
below-standard quality. Inventories on hand that were purchased after the date
of the Balance Sheet Statement were purchased in the ordinary course of business
consistent with past practices or reasonable future expectations at a cost
generally not exceeding market prices prevailing at the time of purchase.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-21-



--------------------------------------------------------------------------------

3.9 NO UNDISCLOSED LIABILITIES

 

Except as set forth in the Seller Disclosure Letter, to Sellers’ Knowledge, no
Seller has any material Liability related to the Business or affecting the
Assets except for Liabilities disclosed in the Seller Disclosure Letter,
Liabilities reflected, reserved against or otherwise described in the Balance
Sheet Statement, the consolidated financial statements of Parent, and current
liabilities incurred in the ordinary course of business consistent with past
practices or reasonable future expectations since the date of the Balance Sheet
Statement.

 

3.10 TAXES

 

(a) There are no Encumbrances other than Permitted Encumbrances on any of the
Assets that arose in connection with any failure (or alleged failure) to pay any
Tax, and Sellers have no Knowledge of any basis for assertion of any claims
attributable to Taxes which, if adversely determined, would result in any such
Encumbrance.

 

(b) There is no Tax sharing agreement, Tax allocation agreement, Tax indemnity
obligation or similar written or unwritten agreement, arrangement, understanding
or practice with respect to Taxes (including any advance pricing agreement,
closing agreement or other arrangement relating to Taxes) that will require any
payment by any Seller as a result of the sale of the Business.

 

3.11 NO MATERIAL ADVERSE EFFECT

 

Except as set forth in the Seller Disclosure Letter, since the date of the
Balance Sheet Statement, there has not been any change in the operations,
Assets, or financial condition of the Business which have had a Material Adverse
Effect on the Sellers, the Business or the Assets, and, to Sellers’ Knowledge,
no event has occurred or circumstance exists that would reasonably be expected
to result in a Material Adverse Effect on the Sellers, the Business or the
Assets.

 

3.12 EMPLOYEE BENEFITS

 

The Seller Disclosure Letter contains a list of all Seller Benefit Plans.
Sellers have made available for review by Buyer copies of all Seller Benefit
Plans.

 

3.13 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

 

(a) Except as set forth in the Seller Disclosure Letter:

 

(i) Sellers have complied in all material respects with all Legal Requirements
applicable to the conduct and operation of the Business and the ownership or use
of any of the Assets;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-22-



--------------------------------------------------------------------------------

(ii) With regard to the Business and the Assets, to Sellers’ Knowledge, no event
has occurred or circumstance exists that (with or without notice or lapse of
time) would be reasonably expected to constitute or result in a violation by any
Seller of, or a failure on the part of any Seller to comply with, any Legal
Requirement relating to the Business or the Assets; and

 

(iii) No Seller has received, at any time since January 1, 2002, any notice from
any Governmental Body regarding any actual, alleged or potential material
violation of, or failure to comply with, any Legal Requirement with respect to
the Business or any of the Assets.

 

(b) The Seller Disclosure Letter shall contain a list of each material
Governmental Authorization that is held by any Seller relating to the Business
or the Assets. Each such Governmental Authorization listed in the Seller
Disclosure Letter is in full force and effect. Except as set forth in the Seller
Disclosure Letter:

 

(i) Each Seller is in compliance in all material respects with all of the terms
and requirements of each Governmental Authorization identified in the Seller
Disclosure Letter;

 

(ii) To Sellers’ Knowledge, no event has occurred or circumstance exists that
will (with or without notice or lapse of time) (A) constitute or result directly
or indirectly in a violation of or a failure to comply with any term or
requirement of any Governmental Authorization listed or required to be listed in
the Seller Disclosure Letter or (B) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any Governmental Authorization listed or required to be listed
in the Seller Disclosure Letter;

 

(iii) No Seller has received, at any time since January 1, 2002, any notice from
any Governmental Body regarding (A) any actual, alleged, possible or potential
material violation of or failure to comply with any term or requirement of any
Governmental Authorization or (B) any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of or modification
to any Governmental Authorization; and

 

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed in the Seller Disclosure Letter have been
duly filed on a timely basis with the appropriate Governmental Bodies, and all
other filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies, except where the failure to make such filing could not
reasonably be expected to have a Material Adverse Effect on the Business or the
Assets.

 

3.14 LEGAL PROCEEDINGS; ORDERS

 

(a) Except as set forth in the Seller Disclosure Letter, there is no pending or,
to Sellers’ Knowledge, threatened Proceeding:

 

(i) by or against Seller that relates to or would reasonably be expected to
result in a Material Adverse Effect on the Business or the Assets; or

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-23-



--------------------------------------------------------------------------------

(ii) that challenges, or that may have the effect of preventing, materially
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions.

 

Except as set forth in the Seller Disclosure Letter, to the Sellers’ Knowledge,
no event has occurred or circumstance exists that is reasonably likely to give
rise to or serve as a basis for the commencement of any such Proceeding. Sellers
have made available to Buyer copies of all pleadings, correspondence and other
documents relating to each Proceeding listed in the Seller Disclosure Letter, if
any.

 

(b) Except as set forth in the Seller Disclosure Letter:

 

(i) there is no Order to which the Business or any of the Assets is subject that
would reasonably be expected to result in a Material Adverse Effect on the
Business or Assets or have the effect of preventing, materially delaying, making
illegal or otherwise interfering with, any of the Contemplated Transactions; and

 

(ii) to Sellers’ Knowledge, no agent or employee of any Seller is subject to any
Order that prohibits such agent or employee from engaging in or continuing any
conduct, activity or practice relating to the Business.

 

(c) Except as set forth in the Seller Disclosure Letter:

 

(i) Each Seller is in compliance in all material respects with all of the terms
and requirements of each Order to which it or any of the Assets is or has been
subject;

 

(ii) no event has occurred or circumstance exists that is reasonably likely to
constitute or result in (with or without notice or lapse of time) a material
violation of or failure to comply with any term or requirement of any Order to
which any Seller (with respect to the Business) or any of the Assets is subject;
and

 

(iii) No Seller has received, at any time since January 1, 2002, any notice from
any Governmental Body regarding any actual, alleged or potential material
violation of, or failure to comply with, any term or requirement of any Order to
which Seller (with respect to the Business) or any of the Assets is or has been
subject.

 

3.15 ABSENCE OF CERTAIN CHANGES AND EVENTS

 

Except as set forth in the Seller Disclosure Letter, since the date of the
Balance Sheet Statement, each Seller has conducted the Business only in the
ordinary course of business consistent with past practices or reasonable future
expectations and there has not been any:

 

(a) payment (except in the ordinary course of business consistent with past
practices) or increase by any Seller of any bonuses, salaries or other
compensation to any employee of the Business or entry into any employment,
severance or similar Seller Contract with any employee of the Business;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-24-



--------------------------------------------------------------------------------

(b) material damage to or destruction or loss of any Asset, whether or not
covered by insurance;

 

(c) entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Seller Contract to which any Seller is a party related to the Business
or Assets, or (ii) any Contract or transaction involving a total remaining
commitment by Seller of at least $100,000 relating to the Business or Assets;

 

(d) sale (other than sales of Inventories in the ordinary course of business),
lease or other disposition of any material Asset or property of any Seller
(including the Intellectual Property Assets) or the creation of any Encumbrance
(other than a Permitted Encumbrance) on any Asset;

 

(e) cancellation or waiver of any claims or rights relating to the Business or
the Assets with a value to any Seller in excess of $100,000;

 

(f) written notification by any significant customer or supplier of the Business
of an intention to discontinue or materially change the terms of its
relationship with Seller;

 

(g) material change in the accounting methods used by any Seller, which relates
to the Business or the Assets; or

 

(h) Contract entered into by any Seller to do any of the foregoing.

 

3.16 CONTRACTS; NO DEFAULTS

 

(a) The Seller Disclosure Letter contains an accurate and complete list, and
Sellers have made available to Buyer accurate and complete copies, of:

 

(i) each Seller Contract that involves performance of services or delivery of
goods or materials by any Seller, which relates solely to the Business or the
Assets of an amount or value in excess of $10,000;

 

(ii) each Seller Contract that involves performance of services or delivery of
goods or materials to any Seller, which relates solely to the Business or the
Assets of an amount or value in excess of $10,000;

 

(iii) each Seller Contract that was not entered into in the ordinary course of
business consistent with past practices and that relates solely to the Business
or the Assets and involves expenditures or receipts of any Seller in excess of
$10,000;

 

(iv) each Seller Contract affecting the ownership of, leasing of, title to, use
of or any leasehold or other interest in any real or personal property relating
solely to

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-25-



--------------------------------------------------------------------------------

the Business (except personal property leases and installment and conditional
sales agreements having a value per item or aggregate payments of less than
$10,000 and with a term of less than one year);

 

(v) each Seller Contract relating solely to the Business with any labor union or
other employee representative of a group of employees relating to wages, hours
and other conditions of employment;

 

(vi) each Seller Contract (however named) involving a sharing of profits,
losses, costs or liabilities by any Seller with any other Person;

 

(vii) each Seller Contract containing covenants that restrict any Seller’s
business activity or limit the freedom of such Seller to engage in any line of
business or to compete with any Person;

 

(viii) each Seller Contract providing for payments to or by any Person based on
sales, purchases or profits, other than direct payments for goods;

 

(ix) each power of attorney of any Seller relating solely to the Business or the
Assets that is currently effective and outstanding;

 

(x) each Seller Contract for capital expenditures relating solely to the
Business or the Assets in excess of $10,000;

 

(xi) each Seller Contract relating solely to the Business or the Assets not
denominated in U.S. dollars;

 

(xii) each written warranty, guaranty and/or other similar undertaking with
respect to contractual performance extended by any Seller with respect to the
Business other than in the ordinary course of business consistent with past
practices; and

 

(xiii) each amendment, supplement and modification (whether oral or written) in
respect of any of the foregoing.

 

(b) Except as set forth in the Seller Disclosure Letter:

 

(i) each Assigned Contract is in full force and effect and is valid and
enforceable in accordance with its terms; and

 

(ii) each Assigned Contract is assignable by the applicable Seller to Buyer
without the consent of any other Person.

 

(c) Except as set forth in the Seller Disclosure Letter:

 

(i) Each Seller is in material compliance with all applicable terms and
requirements of each Assigned Contract;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-26-



--------------------------------------------------------------------------------

(ii) to Sellers’ Knowledge, each other Person that has or had any obligation or
liability under any Assigned Contract is in compliance with all applicable terms
and requirements of such Assigned Contract;

 

(iii) to Sellers’ Knowledge, no event has occurred or circumstance exists that
(with or without notice or lapse of time) would reasonably be expected to
contravene, conflict with or result in a Breach of, or give any Seller or other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Assigned Contract that is being assigned to or assumed
by Buyer; and

 

(iv) to Sellers’ Knowledge, no event has occurred or circumstance exists under
or by virtue of any Assigned Contract that (with or without notice or lapse of
time) would cause the creation of any Encumbrance (other than a Permitted
Encumbrance) affecting any of the Assets.

 

3.17 INSURANCE

 

The Seller Disclosure Letter sets forth a list of all policies of fire,
casualty, liability, burglary, fidelity, worker’s compensation and other forms
of insurance held by each Seller that are material to the Business and material
details regarding each, including limits of liability, deductibles and self
insurance retentions.

 

3.18 EMPLOYEES

 

(a) The Seller Disclosure Letter contains a list of all Affected Employees,
together with each Affected Employee’s title or job description and work
location. Sellers have separately delivered to Buyer a list of each Affected
Employee’s annualized salary or hourly wage rate.

 

(b) The Seller Disclosure Letter contains a list of all independent contractors
performing manufacturing services for the Business, together with each such
independent contractor’s title or job description and work location. Seller has
separately delivered to Buyer a list of each such independent contractor’s
general compensation arrangement.

 

3.19 LABOR DISPUTES; COMPLIANCE

 

Except as set forth in the Seller Disclosure Letter,

 

(a) No Seller is a party to any collective bargaining agreement with regard to
the Affected Employees;

 

(b) Each Seller and its Related Persons are in substantial compliance with all
Legal Requirements applicable to the Affected Employees with regard to
employment and employment practices, terms and conditions of employment, wages,
and occupational safety and health and are not engaged in any unfair labor or
unfair employment practices;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-27-



--------------------------------------------------------------------------------

(c) there is no unfair labor practice charge or complaint against any Seller or
any of its Related Persons involving or related to Affected Employees pending
(with service of process having been made, or written notice of investigation or
inquiry having been served, on such Seller or any of its Related Persons), or to
Sellers’ Knowledge, otherwise pending or threatened, before the National Labor
Relations Board or any court;

 

(d) as of the date of this Agreement, there is no labor strike or other material
dispute, slowdown or stoppage pending against any Seller involving the Affected
Employees; and

 

(e) no union certification or decertification petition has been filed (with
service of process having been made on any Seller or any of its Related
Persons), or to Sellers’ Knowledge, threatened, that relates to Affected
Employees and no union authorization campaign has been conducted, in each case,
within the past 12 months.

 

3.20 INTELLECTUAL PROPERTY

 

(a) To Sellers’ Knowledge, each Seller owns, free and clear from all
Encumbrances (other than immaterial Encumbrances) or otherwise possesses legally
enforceable rights to all of the Intellectual Property and Software necessary
for the operation of the Business as currently conducted. The Intellectual
Property owned by each Seller and listed in the Seller Disclosure Letter (“Owned
Intellectual Property”) and the Intellectual Property licensed to each Seller
for use in connection with the Business being sold comprise all of the material
Intellectual Property that is necessary for the operation of the Business as
currently conducted.

 

(b) The Seller Disclosure Letter sets forth a complete list of all Owned
Intellectual Property for which an application has been filed with a
Governmental Body, including patents, trademarks, service marks and copyrights,
issued or registered, or for which any application for issuance or registration
thereof has been filed. The Seller Disclosure Letter sets forth a complete list
of all material trademarks, service marks and other trade designations that are
Owned Intellectual Property and not otherwise identified in the Seller
Disclosure Letter. The Seller Disclosure Letter sets forth, with respect to the
Business, a complete list of all material licenses (i) pursuant to which the use
by any Person of Intellectual Property is permitted by any Seller, or (ii)
pursuant to which the use by any Seller of the Intellectual Property of a third
party is permitted by any Person (other than commercial software) (collectively,
the “Intellectual Property Licenses”). To Sellers’ Knowledge, the Intellectual
Property Licenses are in full force and effect.

 

(c) To Sellers’ Knowledge, there are no claims of infringement, misappropriation
or other violation of the Intellectual Property rights of a Third Party that
will occur as a result of the continued operation of the Business as presently
conducted.

 

(d) To Sellers’ Knowledge, no Intellectual Property that is Owned Intellectual
Property or subject to any Intellectual Property License is being infringed by
Third Parties. To Sellers’ Knowledge, there is no claim or demand of any Third
Party, or any Proceeding which is pending (with service of process having been
served on any Seller) or, to Sellers’ Knowledge, threatened, that challenges the
ownership rights of any Seller in respect of any Intellectual Property, or
claims that any default exists under any Intellectual Property License.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-28-



--------------------------------------------------------------------------------

3.21 BROKERS OR FINDERS

 

Except for Sanders, Morris, Harris, Inc., no Seller has used any broker or
finder in connection with the transaction described in this Agreement, and
neither Buyer nor any of its Related Persons shall have any liability or
otherwise suffer or incur any loss or expense as a result of or in connection
with any brokerage or finder’s fee or other commission of any Person retained by
any Seller or any of its Related Persons in connection with the Contemplated
Transactions.

 

4. Representations and Warranties of Buyer

 

Buyer represents and warrants to Sellers as follows:

 

4.1 ORGANIZATION AND GOOD STANDING

 

(a) Buyer is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of California, with full power and
authority to own, operate and lease its properties and assets and to carry on
its business in the places and in the manner currently conducted.

 

(b) Complete and accurate copies of the articles of organization and operating
agreement of Buyer, as currently in effect, have been made available to Sellers.

 

4.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT

 

(a) Buyer has all requisite power and authority to enter into this Agreement and
the documents to be delivered by Buyer at the Closing and to perform its
obligations hereunder and thereunder, including the Contemplated Transactions.
This Agreement has been duly executed and delivered by Buyer and, assuming the
due execution and delivery of this Agreement by Sellers, constitutes a legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect that affect creditors’ rights generally and by legal and
equitable limitations on the availability of specific remedies. This Agreement
and the Contemplated Transactions have been duly authorized by all necessary
action by Buyer’s managing member. No further limited liability company or
member action is necessary on the part of Buyer to execute and deliver this
Agreement or to consummate the Contemplated Transactions.

 

(b) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):

 

(i) Conflict with or violate the articles of organization or operating agreement
of Buyer;

 

(ii) Conflict with, constitute a breach, violation or termination of any
provision of, or give rise to any right of termination, cancellation or
acceleration, or loss of any right or benefit or both, under any material
Contract to which Buyer is a party; or

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-29-



--------------------------------------------------------------------------------

(iii) To Buyer’s Knowledge, contravene, conflict with or result in a violation
or breach of any Governmental Authorization, Legal Requirement or Order
applicable to Buyer or to which Buyer may be subject.

 

(c) Buyer is not required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

 

4.3 CERTAIN PROCEEDINGS

 

There is no pending or, to Buyer’s Knowledge, threatened Proceeding that
challenges, or that may have the effect of preventing, materially delaying,
making illegal or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s Knowledge, no event has occurred or circumstance exists
that is reasonably likely to give rise to or serve as a basis for the
commencement of any such Proceeding.

 

4.4 FINANCING; ABILITY TO DISCHARGE LIABILITIES

 

Buyer is sufficiently capitalized and has sufficient funds available on hand,
and has existing, committed financing facilities to (a) pay the Closing Cash
Payment at the Closing and any Earn-Out Amount to be paid thereafter, and (b)
timely perform, discharge and otherwise satisfy when due any and all Assumed
Liabilities.

 

4.5 INVESTIGATION BY BUYER

 

Buyer has conducted its own independent review and analysis of the Business,
operations, assets (including inventories), liabilities, results of operations,
financial condition, software, Intellectual Property, technology and prospects
of the Business and acknowledges that it has been provided full access to the
personnel, properties, premises and records of the Business for such purpose.

 

5. Covenants of Buyer and Sellers Prior to Closing

 

5.1 REQUIRED APPROVALS

 

Buyer and Sellers shall make as promptly as practicable following the date of
this Agreement the other notifications required in connection with this
Agreement and the Contemplated Transactions, and shall use commercially
reasonable efforts to obtain the Consents of all Third Parties required in
connection with the consummation of the Contemplated Transactions. Buyer and
Sellers shall coordinate and cooperate in exchanging information and assistance
in connection with obtaining Consents of Third Parties and making all filings or
notifications necessary to transfer any Governmental Authorizations to Buyer, or
in connection with any applications for new Governmental Authorizations relating
to the Business.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-30-



--------------------------------------------------------------------------------

5.2 NOTIFICATION

 

Between the date of this Agreement and the Closing, Buyer shall give prompt
notice to Sellers, and Sellers shall give prompt notice to Buyer (in the form of
updates to the Seller Disclosure Letter), of (i) the occurrence, or
non-occurrence, of any event the occurrence, or non-occurrence, of which would
be reasonably likely to cause (x) any representation or warranty contained in
this Agreement to be untrue or inaccurate or (y) any covenant, condition or
agreement contained in this Agreement not to be complied with or satisfied; or
(ii) the failure by it to comply with or satisfy in any material respect any
covenant, condition or agreement to be complied with or satisfied by it under
this Agreement; provided, however, that the delivery of any notice pursuant to
this Section 5.2 shall not have any effect for the purpose of determining the
satisfaction of the conditions set forth in this Agreement or otherwise limit a
party’s ability to terminate this Agreement pursuant to Section 9.1(a) or (b)
below. Notwithstanding the foregoing, unless the party so notified provides the
other party with a termination notice within five (5) Business Days after
delivery by the notifying party of an update to the Seller Disclosure Letter
pursuant to this Section 5.2, the notified party shall be deemed to have waived
any and all rights, remedies or other recourse against the notifying party with
respect to the information contained in such updated Seller Disclosure Letter,
including, without limitation, the right to terminate the Agreement or prevent
the consummation of the transactions contemplated hereby.

 

5.3 COMMERCIALLY REASONABLE EFFORTS

 

Buyer and Seller shall use commercially reasonable efforts to cause the
conditions in Articles 7 and 8 to be satisfied.

 

5.4 BULK SALES LAWS

 

Buyer and Sellers hereby waive compliance with the bulk-transfer provisions of
the Uniform Commercial Code (or any similar law) (“Bulk Sales Laws”) in
connection with the Contemplated Transactions.

 

COMPLIANCE WITH LEGAL REQUIREMENTS

 

Buyer will comply in all material respects with all Legal Requirements
applicable to the Business and the ownership of the Assets.

 

6. Covenants of Sellers Prior to Closing

 

6.1 ACCESS AND INVESTIGATION

 

(a) Between the date of this Agreement and the Closing Date, and upon reasonable
advance notice received from Buyer, each Seller shall (a) afford Buyer and its
Representatives (collectively, “Buyer Group”) reasonable access, during regular
business hours, to Seller’s personnel, properties, Contracts, Governmental
Authorizations, books and Records and other documents and data related to the
Business and Assets, such rights of access to be exercised in a manner that does
not unreasonably interfere with the operations of Seller; (b) afford the Buyer
Group with reasonable access to the employees of the Business and to the
customers and clients of

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-31-



--------------------------------------------------------------------------------

the Business; (c) furnish Buyer Group with copies of all such Contracts,
Governmental Authorizations (if any), books and Records and other existing
documents and data related to the Business and Assets as Buyer may reasonably
request; (d) furnish Buyer Group with such additional financial, operating and
other relevant data and information regarding the Business and Assets as Buyer
may reasonably request; and (e) otherwise cooperate and assist, to the extent
reasonably requested by Buyer, with Buyer’s investigation of the properties,
assets and financial condition related to the Business and Assets. In addition,
Buyer shall have the right to have the Real Property and Tangible Personal
Property inspected by Buyer Group, at Buyer’s sole cost and expense, for
purposes of determining the physical condition and legal characteristics of the
Real Property and Tangible Personal Property. Buyer shall maintain, and shall
cause its officers, employees, representatives, consultants and advisors to
maintain, all information obtained by Buyer pursuant to any due diligence
activity as strictly confidential, unless disclosure of any facts discovered
through such environmental assessment is required under any laws.

 

(b) Prior to the Closing Date, and upon reasonable advance notice received from
Buyer, Sellers shall afford Buyer Group reasonable access, during regular
business hours, to the Facility that is subject to the Assigned Lease, so as to
permit Buyer to identify with tags, to the extent practicable, the tangible
Assets being sold pursuant to Section 2.1 of this Agreement and the tangible
Excluded Assets that are not being sold to Buyer in accordance with Section 2.2
of this Agreement.

 

6.2 OPERATION OF THE BUSINESS

 

Between the date of this Agreement and the Closing, with respect to the Business
and Assets, unless Buyer otherwise consents in writing, each Seller shall:

 

(a) conduct the Business only in the ordinary course of business consistent with
past practices or reasonable future expectations;

 

(b) without making any commitment on Buyer’s behalf, use commercially reasonable
efforts to preserve intact the current Business organization, keep available the
services of its employees and agents and maintain its relations and good-will
with suppliers, customers, landlords, creditors, employees, agents and others
having business relationships with it;

 

(c) make no material changes in management personnel of the Business;

 

(d) maintain the Assets in a state of repair and condition that complies with
Legal Requirements and is consistent with the requirements and normal conduct of
the Business;

 

(e) use commercially reasonable efforts to keep in full force and effect,
without amendment, all material rights relating to the Business;

 

(f) comply with all Legal Requirements and use commercially reasonable efforts
to comply with all contractual obligations applicable to the operations of the
Business;

 

(g) continue in full force and effect the insurance coverage under the policies
set forth in the Seller Disclosure Letter or substantially equivalent policies;
and

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-32-



--------------------------------------------------------------------------------

(h) maintain all books and Records of Seller relating to the Business in the
ordinary course of business consistent with past practices.

 

6.3 NEGATIVE COVENANT

 

Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, each Seller shall not, without the prior written
Consent of Buyer, (a) take any affirmative action, or fail to take any
reasonable action within its control, as a result of which any of the changes or
events listed in Sections 3.11 or 3.15 would be reasonably likely to occur; (b)
make any modification to any material Contract or Governmental Authorization; or
(c) allow the levels of service(s), supplies or other materials to vary
materially from the levels customarily maintained or levels consistent with
reasonable future expectations.

 

7. Conditions Precedent to Buyer’s Obligation to Close

 

Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

 

7.1 ACCURACY OF REPRESENTATIONS

 

The representations and warranties of each Seller set forth in this Agreement
will be true and correct in all material respects as of the Closing Date as
though made on and as of the Closing Date (except to the extent such
representations and warranties speak as of an earlier date). Each Seller shall
have delivered to Buyer a certificate signed by one of its duly authorized
officers, dated the Closing Date, regarding the matters set forth in this
Section 7.1.

 

7.2 SELLERS’ PERFORMANCE

 

Each of the agreements and covenants of Sellers to be performed and complied
with by Sellers pursuant to this Agreement prior to or as of the Closing Date
will have been duly performed and complied with in all material respects. Each
Seller shall have delivered to Buyer a certificate signed by one of its duly
authorized officers, dated the Closing Date, regarding the matters set forth in
this Section 7.2.

 

7.3 CONSENTS

 

Each of the Consents identified in the Seller Disclosure Letter shall have been
obtained and shall be in full force and effect.

 

7.4 ADDITIONAL DOCUMENTS

 

Each Seller shall have caused the documents and instruments required by Section
2.7(a) and the following documents to be delivered (or tendered subject only to
Closing) to Buyer:

 

(a) Releases of all Encumbrances on the Assets, other than Permitted
Encumbrances;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-33-



--------------------------------------------------------------------------------

(b) Such other documents as Buyer may reasonably request for the purpose of:

 

(i) evidencing the accuracy of any of Seller’s representations and warranties;

 

(ii) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by Seller;

 

(iii) evidencing the satisfaction of any condition referred to in this Article
7; or

 

(iv) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.

 

(c) The duly executed Contracts referred to in Section 2.8(a)(ix).

 

7.5 NO PROCEEDINGS

 

There shall not be any Proceeding pending or threatened against Buyer or against
any Related Person of Buyer (a) involving any challenge to, or seeking Damages
or other relief in connection with, any of the Contemplated Transactions or (b)
that may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions.

 

7.6 NO CONFLICT

 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Related Person of Buyer to suffer any material adverse consequence under (a)
any applicable Legal Requirement or Order or (b) any Legal Requirement or Order
that has been published, introduced or otherwise proposed by or before any
Governmental Body, excluding Bulk Sales Laws.

 

7.7 GOVERNMENTAL AUTHORIZATIONS

 

Buyer shall have received such Governmental Authorizations as are reasonably
necessary to allow Buyer to operate the Assets from and after the Closing.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-34-



--------------------------------------------------------------------------------

8. Conditions Precedent to each Seller’s Obligation to Close

 

Each Seller’s obligation to sell the Assets and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by such Seller in whole or in part):

 

8.1 ACCURACY OF REPRESENTATIONS

 

The representations and warranties of Buyer set forth in this Agreement will be
true and correct in all material respects as of the Closing Date as though made
on and as of the Closing Date (except to the extent such representations and
warranties speak as of an earlier date). Buyer shall have delivered to Seller a
certificate signed by its duly authorized managing member, dated the Closing
Date, regarding the matters set forth in this Section 8.1.

 

8.2 BUYER’S PERFORMANCE

 

Each of the agreements and covenants of Buyer to be performed and complied with
by Buyer pursuant to this Agreement prior to or as of the Closing Date will have
been duly performed and complied with in all material respects. Buyer shall have
delivered to Seller a certificate signed by its duly authorized managing member,
dated the Closing Date, regarding the matters set forth in this Section 8.2.

 

8.3 CONSENTS

 

Each of the Consents identified in the Seller Disclosure Letter shall have been
obtained and shall be in full force and effect.

 

8.4 STOCKHOLDER APPROVAL

 

Parent shall have received the approval of the Contemplated Transactions and the
adoption by the stockholders of the Parent of this Agreement as required under
the Delaware General Corporation Law and the Parent’s Certificate of
Incorporation (the “Parent Stockholder Approval”).

 

8.5 ADDITIONAL DOCUMENTS

 

Buyer shall have caused the documents and instruments required by Section
2.8(b).

 

8.6 NO PROCEEDINGS

 

There shall not be any Proceeding pending or threatened against any Seller or
against any Related Person of Seller (a) involving any challenge to, or seeking
Damages or other relief in connection with, any of the Contemplated Transactions
or (b) that may have the effect of preventing, delaying, making illegal,
imposing limitations or conditions on or otherwise interfering with any of the
Contemplated Transactions.

 

8.7 NO CONFLICT

 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause any
Seller or any Related Person of Seller to suffer any material adverse
consequence under (a) any applicable Legal Requirement or Order or (b) any Legal
Requirement or Order that has been published, introduced or otherwise proposed
by or before any Governmental Body, excluding Bulk Sales Laws.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-35-



--------------------------------------------------------------------------------

9. Termination

 

9.1 TERMINATION EVENTS

 

By notice given prior to or at the Closing, subject to Section 9.2, this
Agreement may be terminated as follows:

 

(a) by Buyer if a material Breach of any provision of this Agreement has been
committed by any Seller and such Breach has not been waived by Buyer or cured by
such Seller within 10 Business Days after the date on which written notice of
such Breach is delivered by Buyer to such Seller;

 

(b) by any Seller if a material Breach of any provision of this Agreement has
been committed by Buyer and such Breach has not been waived by such Seller or
cured by Buyer within 10 Business Days after the date on which written notice of
such Breach is delivered by such Seller to Buyer;

 

(c) by mutual consent of Buyer and each Seller;

 

(d) by Buyer if the Closing has not occurred within 90 days of the date of
execution of this Agreement (provided, however, that if the Securities Exchange
Commission undertakes to review the Buyer’s proxy statement, such 90-day period
shall be automatically extended to 120 days), or such later date as the parties
may agree upon, unless Buyer is in material Breach of this Agreement; or

 

(e) by any Seller if the Closing has not occurred within 90 days of the date of
execution of this Agreement (provided, however, that if the Securities Exchange
Commission undertakes to review the Buyer’s proxy statement, such 90-day period
shall be automatically extended to 120 days), or such later date as the parties
may agree upon, unless such Seller is in material Breach of this Agreement.

 

9.2 EFFECT OF TERMINATION

 

Each party’s right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all obligations of the parties under this
Agreement will terminate, except that the obligations of the parties in this
Section 9.2 and Articles 12 and 13 (except for those in Section 13.5) will
survive, provided, however, that, if this Agreement is terminated because of a
Breach of this Agreement by the non-terminating party or because one or more of
the conditions to the terminating party’s obligations under this Agreement is
not satisfied as a result of the party’s failure to comply with its obligations
under this Agreement, the terminating party’s right to pursue all legal remedies
will survive such termination unimpaired.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-36-



--------------------------------------------------------------------------------

10. Additional Covenants

 

10.1 EMPLOYEES AND EMPLOYEE BENEFITS

 

(a) As of the Closing Date, Sellers shall terminate the employment of all of the
Affected Employees (other than those who are on short-term disability leave). As
soon as practicable after the date of this Agreement, Buyer shall offer
employment, effective as of the Effective Time, to all persons who are or will
be Affected Employees on the day immediately preceding the Closing Date (other
than those on short-term disability leave). Each Affected Employee who accepts
any such offer of employment shall be referred to in this Agreement as a
“Transferred Employee”. The offer of employment, including wages, salaries and
benefits, shall be, in the aggregate, comparable with the terms and conditions
under which the Transferred Employees were employed immediately before the
Closing Date. Any Affected Employee who is on short-term disability leave as of
the Closing Date shall remain employed by Sellers through the Affected
Employee’s short-term disability leave; provided, however, that if he or she
recovers from his or her disability within the period of his or her short-term
disability leave or the six-month period following the Closing Date (whichever
is shorter), Buyer shall at that time make an offer of employment to him or her
on the same employment terms and conditions as are applicable to similarly
situated Transferred Employees; each such person who accepts employment with
Buyer shall also be deemed a “Transferred Employee” as of the date of such
acceptance.

 

(b) Sellers shall be responsible for the payment of all wages and other
remuneration due to Affected Employees up until the Effective Time.

 

(c) Sellers shall be liable for any claims made by Affected Employees and their
beneficiaries under the Seller Benefit Plans.

 

(d) Welfare benefit plan coverage of Sellers for Transferred Employees shall
cease as of the Effective Time and the welfare benefit plan coverage under
Buyer’s plans for Transferred Employees shall immediately commence. Sellers
shall be solely responsible for any continuation coverage required by COBRA for
those Affected Employees of Sellers who are not Transferred Employees. Buyer
shall waive all pre-existing conditions, limitations or exclusions and waiting
periods for the Transferred Employees under all employee welfare benefit plans
and fringe benefits programs of Buyer, including vacation, bonus and other
incentive programs.

 

(e) Sellers shall retain all assets in the pension and retirement funds of
Sellers, and shall distribute pension and retirement benefits that the
Transferred Employees shall become entitled to receive from Sellers in
accordance with the applicable plan document and the Transferred Employees’
elections, as applicable.

 

(f) Effective as of the Closing Date (or as to employees on short-term
disability leave on the Closing Date, as of the date of employment by Buyer),
Buyer shall take such actions as are necessary to grant past service credit for
all the Transferred Employees for purposes of determining vesting, eligibility
and benefit accruals under all Buyer’s employee benefit programs, including
employee retirement plans, severance, vacation, bonus, incentive compensation
and employee welfare benefit plans of Buyer equal to that which such Transferred
Employees were

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-37-



--------------------------------------------------------------------------------

credited with by Sellers as of the Closing Date for service with Sellers or any
predecessor employee, but excluding benefit accruals for Buyer’s defined benefit
pension and post-retirement medical benefit plans. Without limiting the
foregoing, Buyer shall be liable for all vacation of the Transferred Employees
accrued during such Transferred Employees’ employment with Sellers prior to the
Effective Time.

 

(g) With respect to events following the Closing, Buyer shall be responsible for
sending timely and appropriate notices to all Transferred Employees required
under all applicable Legal Requirements relating to plant or facility closings
or otherwise regulating the termination of employees. To the extent that any
liability is incurred under any such Legal Requirements based on Buyer’s failure
to comply with Section 10.1(a) or Buyer’s actions after the Closing, Buyer will
be solely and exclusively responsible for all obligations and liabilities
incurred under such Legal Requirements relating to the Contemplated
Transactions.

 

(h) Sellers shall make available to Buyer records which provide information
regarding employees’ names, Social Security numbers, dates of hire by Sellers,
date of birth, number of hours worked each calendar year, attendance and salary
histories for all Transferred Employees. Sellers shall not provide records
pertaining to performance ratings and evaluations, disciplinary records and
medical records.

 

10.2 NONCOMPETITION AND NONSOLICITATION

 

(a) Noncompetition. For a period of three (3) years after the Closing Date, each
Seller shall not, anywhere in the United States, directly or indirectly invest
in, own, manage, operate, or control any Person engaged in or planning to become
engaged in the business of manufacturing, distributing, selling, operating or
maintaining sales force automation software and services solutions (“Competing
Business”), provided, however, that such Seller may purchase or otherwise
acquire up to (but not more than) five percent (5%) of any class of the
securities of any Person (but may not otherwise participate in the activities of
such Person) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the Exchange
Act.

 

(b) Nonsolicitation. For a period of three (3) years after the Closing Date,
each Seller shall not, without the prior written consent of Buyer, directly or
indirectly, knowingly hire, retain or attempt to hire or retain any employee or
independent contractor of Buyer or interfere with the relationship between Buyer
and any of its employees or independent contractors; provided, however, that
such Seller shall not be prohibited from hiring, retaining or attempting to hire
or retain any person who responds to a general solicitation or advertisement.

 

(c) Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in this
Section 10.2 is invalid or unenforceable, then the parties agree that the court
or tribunal will have the power to reduce the scope, duration or geographic area
of the term or provision, to delete specific words or phrases or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. This Section 10.2 will be
enforceable as so modified after the

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-38-



--------------------------------------------------------------------------------

expiration of the time within which the judgment may be appealed. This Section
10.2 is reasonable and necessary to protect and preserve Buyer’s legitimate
business interests and the value of the Assets and to prevent any unfair
advantage conferred on Sellers.

 

10.3 CORPORATE NAME

 

After the Closing, except as permitted by, and pursuant to the terms of, the
Transition Services Agreement, neither the Sellers nor any of their current or
future Affiliates will use or operate under the name “Cotelligent” or any
variation or modification thereof. Within twenty Business Days following the
Closing, the Sellers will take all actions necessary to cause the name of the
Sellers and each Affiliate thereof, the name of which contains the name
“Cotelligent”, to be changed to a name that is not similar to or in any manner
subject to confusion with its present name.

 

10.4 CUSTOMER AND OTHER BUSINESS RELATIONSHIPS

 

For a period of six (6) months after the Closing, each Seller will cooperate
with Buyer in its efforts to continue and maintain for the benefit of Buyer
those business relationships of such Seller existing prior to the Closing and
relating to the Business after the Closing, including relationships with
lessors, employees, regulatory authorities, licensors, customers, suppliers and
others. Sellers will refer to Buyer all inquiries relating to the Business.

 

10.5 FURTHER ASSURANCES

 

The parties hereto shall cooperate with each other and with their respective
Representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (i) furnish upon
request to each other such further information; (ii) execute and deliver to each
other such other documents; and (iii) do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the Contemplated Transactions.

 

For a period of six (6) months after the Closing, each Seller will, in response
to inquiries by Buyer, without charge, advise Buyer with respect to matters
pertaining to the Business, and the technology involved in the Business.

 

10.6 ASSIGNMENT OF CONTRACT PAYMENTS

 

(a) Each Seller hereby covenants and agrees that from and after the Closing,
when and if it receives any payments relating to the Assigned Contracts, it
shall hold the same in trust for Buyer, shall segregate such amounts from all
other assets or funds and shall, as soon as practicable, transfer such amounts
directly to Buyer.

 

(b) Prior to the Closing Date, Sellers shall cooperate with Buyer to make such
changes, assignments, and amendments in the terms of the Assigned Contracts, in
the name(s) of Seller(s), as may be reasonably necessary or desirable in order
to assure that Buyer receives all economic benefits of the Contracts as
described herein.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-39-



--------------------------------------------------------------------------------

10.7 LITIGATION SUPPORT

 

From and after the Closing, in the event and for so long as any Seller actively
is contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstances, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction relating to the Business
(including during such period prior to Closing), each of the other parties will
cooperate reasonably with Sellers and Sellers’ counsel in the contest or
defense, make available their personnel, and provide such testimony and access
to their books and records as shall be reasonably requested in connection with
the contest or defense, all at the reasonable out-of-pocket expense of the
Sellers (unless the Sellers are entitled to indemnification therefor hereunder).
This Section 10.7 is not intended to alter applicable discovery procedures in
connection with any litigation between or among the parties hereto.

 

11. Indemnification; Remedies

 

11.1 SURVIVAL

 

All representations, warranties, covenants and obligations in this Agreement,
the Seller Disclosure Letter, the supplements to the Seller Disclosure Letter,
the certificates delivered pursuant to Section 2.8 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 11.5. The
waiver of any condition based upon the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.

 

11.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLERS

 

Each Seller will indemnify and hold harmless Buyer, and its Representatives,
shareholders, subsidiaries and Related Persons (collectively, the “Buyer
Indemnitees”), and will reimburse Buyer Indemnitees for any loss, liability,
claim, damage, expense (including costs of investigation and defense and
reasonable attorneys’ fees and expenses), whether or not involving a Third Party
Claim (collectively, “Damages”), arising from or in connection with:

 

(a) any Breach of any representation or warranty made by such Seller in (i) this
Agreement, (ii) the Seller Disclosure Letter, (iii) the supplements to the
Seller Disclosure Letter, (iv) the certificates delivered pursuant to Section
2.8(a)(viii), (v) any transfer instrument or (vi) any other certificate,
document, writing or instrument delivered by such Seller pursuant to this
Agreement;

 

(b) any Breach of any covenant or obligation of such Seller in this Agreement or
in any other certificate, document, writing or instrument delivered by such
Seller pursuant to this Agreement;

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-40-



--------------------------------------------------------------------------------

(c) any Liability arising out of the ownership or operation of the Assets prior
to the Effective Time, except to the extent such Liability arises out of or
relates to an Assumed Liability;

 

(d) any brokerage or finder’s fees or commissions or similar payments based upon
any agreement or understanding made, or alleged to have been made, by any Person
with such Seller (or any Person acting on such Seller’s behalf) in connection
with any of the Contemplated Transactions;

 

(e) any Seller Benefit Plan; or

 

(f) any Retained Liabilities.

 

11.3 INDEMNIFICATION AND REIMBURSEMENT BY BUYER

 

Buyer will indemnify and hold harmless Sellers, and their Representatives,
shareholders, subsidiaries and Related Persons (collectively, the “Seller
Indemnitees”), and will reimburse Seller Indemnitees for any Damages arising
from or in connection with:

 

(a) any Breach of any representation or warranty made by Buyer in (i) this
Agreement, (ii) the certificates delivered pursuant to Section 2.8(b)(vi), (iii)
any transfer instrument or (iv) any other certificate, document, writing or
instrument delivered by Buyer pursuant to this Agreement;

 

(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(c) any Buyer’s agreement to assume and satisfy the Assumed Liabilities;

 

(d) any Liability arising out of the ownership or operation of the Assets after
the Effective Time, except to the extent such Liability arises out of or relates
to a Retained Liability; or

 

(e) any brokerage or finder’s fees or commissions or similar payments based upon
any agreement or understanding made, or alleged to have been made, by any Person
with Buyer (or any Person acting on Buyer’s behalf) in connection with any of
the Contemplated Transactions.

 

11.4 LIMITATIONS ON AMOUNT

 

(a) Sellers will have no liability (for indemnification or otherwise) with
respect to claims under Section 11.2(a) or (b) until the total of all Damages
with respect to such matters exceeds 20% of Purchase Price; provided, however,
that in no event shall Sellers’ aggregate liability (for indemnification or
otherwise) with respect to claims under Section 11.2(a) and (b) exceed fifty
percent (50%) of the Purchase Price and then only for the amount by which such
Damages exceed 20% of Purchase Price. However, this Section 11.4(a) will not
apply to claims under Section 11.2(c) through (f), in which case Seller will be
liable for all Damages with respect to such Breaches.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-41-



--------------------------------------------------------------------------------

(b) Sellers shall have no liability (for indemnification or otherwise) with
respect to individual claims under Section 11.2(a) or (b) with a value of less
than $20,000 and such amounts shall not be counted when determining if the
dollar threshold in Section 11.4(a) has been met.

 

(c) Buyer will have no liability (for indemnification or otherwise) with respect
to claims under Section 11.3(a) or (b) until the total of all Damages with
respect to such matters exceeds 20% of Purchase Price; provided, however, that
in no event shall Buyer’s liability (for indemnification or otherwise) with
respect to claims under Section 11.3(a) and (b) exceed fifty percent (50%) of
the Purchase Price and then only for the amount by which such Damages exceed 20%
of Purchase Price. However, this Section 11.4(c) will not apply to claims under
Section 11.3(c) through (e), in which case Buyer will be liable for all Damages
with respect to such Breaches.

 

(d) Buyer shall have no liability (for indemnification or otherwise) with
respect to individual claims under Section 11.3(a) or (b) with a value of less
than $20,000 and such amounts shall not be counted when determining if the
dollar threshold in Section 11.4(c) has been met.

 

11.5 TIME LIMITATIONS

 

The several representations and warranties of the parties to this Agreement
shall survive the Closing Date for a period of one year from the Closing Date;
provided, that the representations and warranties set forth in Sections 3.1,
3.2, 3.20, 4.1 and 4.2 shall survive the Closing Date without limitation (the
period during which the representations and warranties shall survive being
referred to herein with respect to such representations and warranties as the
“Survival Period”), and shall be effective with respect to any inaccuracy
therein or breach thereof (and a claim for indemnification under Article 11
hereof may be made thereon) if a written notice asserting the claim and
specifying the factual basis of the claim in reasonable detail to the extent
then known by the notifying party shall have been given within the Survival
Period with respect to such matter. Any claim for indemnification made during
the Survival Period shall be valid and the representations and warranties
relating thereto shall remain in effect for purposes of such indemnification
notwithstanding such claim may not be resolved within the Survival Period. The
agreements and covenants set forth herein shall survive without limitation.

 

11.6 PROCEDURE

 

All claims for indemnification under this Article 11 shall be asserted and
resolved as follows:

 

(a) A Person entitled to indemnification under Section 11.2 or 11.3 (as
“Indemnitee”), promptly after it becomes aware of facts giving rise to a right
of indemnification under this Agreement, shall give written notice thereof to
the Person obligated to indemnify under such section (an “Indemnitor”), stating
the amount of the Damages, if known, and method of

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-42-



--------------------------------------------------------------------------------

computation thereof, all with reasonable particularity, and stating with
particularity the nature of the matter and basis of the claim for indemnity
under this Agreement. For purposes of this Section 11.6(a), receipt by a party
of written notice of any demand, assertion, claim, action or proceeding
(judicial, administrative or otherwise ) by or from any Person other than a
party to this Agreement that gives rise to Damages on behalf of the party shall
constitute the awareness of facts giving rise to a right of indemnification by
it under this Agreement and shall require prompt notice of the receipt of such
matter as provided in the first sentence of this Section 11.6(a). Failure to
provide the notice shall not affect the right of the Indemnitee to
indemnification except to the extent the Indemnitor is prejudiced by the
Indemnitee’s failure to give such notice.

 

(b) If an Indemnitee should have Damages against any Indemnitor hereunder that
does not involve a Third Party Claim, the Indemnitee shall transmit to the
Indemnitor a written notice with respect to the Damages. If the Indemnitor does
not notify the Indemnitee within 30 calendar days from its receipt of the
written notice of Damages that the Indemnitor disputes the Damages, the Damages
specified by the Indemnitee in the claim notice shall be deemed a liability of
the Indemnitor hereunder. If the Indemnitor has timely disputed the Damages as
provided above, such dispute shall be resolved by arbitration as set forth in
Section 13.4 of this Agreement.

 

(c) In calculating any Damages there shall be deducted (i) any insurance
recovery in respect thereof (and no right of subrogation shall accrue hereunder
to any insurer); (ii) any indemnification, contribution or other similar payment
actually recovered by the Indemnitee from any third party with respect thereto;
and (iii) any Tax benefit or refund actually received or enjoyed by the
Indemnitee as a result of such Damages as determined by Buyer’s independent
certified public accountant. Any such amounts or benefits received by an
Indemnitee with respect to any indemnity claim after it has received an
indemnity payment hereunder shall be promptly paid over to the Indemnitor, but
not in excess of the amount paid by the Indemnitor to the Indemnitee with
respect to such claim.

 

(d) If an Indemnitee shall have a Third Party Claim asserted against it, the
Indemnitee shall transmit to the Indemnitor written notice of the Damages
relating to the Third Party Claim. During the 30-day period following receipt by
an Indemnitor of a notice of Damages relating to a Third Party Claim (the
“Election Period”), the Indemnitor shall advise the Indemnitee (i) whether the
Indemnitor disputes its potential liability to the Indemnitee under this Article
11 with respect to the Third Party Claim or (ii) whether the Indemnitor desires,
at its sole cost and expense, to defend the Indemnitee against the Third Party
Claim.

 

(e) If the Indemnitor notifies the Indemnitee within the Election Period that
the Indemnitor does not dispute its potential liability to the Indemnitee under
this Article 11 and that the Indemnitor elects to assume the defense of the
Third Party claim, the Indemnitor shall have the right to defend and control, at
its sole cost and expense, the Third Party Claim by all appropriate proceedings,
which proceedings shall be prosecuted diligently by the Indemnitor to a final
conclusion or settled at the discretion of the Indemnitor in accordance with
this Section 11.6(e); provided, that such settlement shall not impose any
obligations upon the Indemnitee or deprive the Indemnitee of any rights without
its consent. The Indemnitor shall have full control of such defense and
proceedings, including, subject to the preceding sentence, any compromise or
settlement thereof. The Indemnitee is hereby authorized to file, during the
Election Period, any

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-43-



--------------------------------------------------------------------------------

motion, answer or other pleadings that the Indemnitee shall, in good faith, deem
necessary or appropriate to protect its interest or those of the Indemnitor and
not prejudicial to the Indemnitor (it being understood and agreed that if the
Indemnitee takes any such action that is prejudicial and conclusively causes a
final adjudication adverse to the Indemnitor, the Indemnitor shall be relieved
of its obligations hereunder with respect to the Third Party Claim to the extent
so adjudicated). If requested by the Indemnitor, the Indemnitee agrees, at the
sole cost and expense of the Indemnitor, to cooperate with the Indemnitor and
its counsel in contesting any Third Party Claims, including by making of any
related counterclaim against the Person asserting the Third Party Claim or any
cross-complaint against any Person. The Indemnitee shall have the right to
participate in, but not control, any defense or settlement of any Third Party
Claim controlled by the Indemnitor pursuant to this Section 11.6(e), and shall
bear its own costs and expenses with respect to any such participation.

 

(f) If an Indemnitor fails to notify an Indemnitee within the Election Period
that the Indemnitor elects to defend the Indemnitee, or if the Indemnitor elects
to defend the Indemnitee pursuant to Section 11.6(d) but fails to diligently
defend or settle the Third Party Claim or to prosecute any appropriate
counterclaim against the Person making the Third Party Claim or any
cross-complaint against any Person, then the Indemnitee shall have the right but
not the obligation to defend, at the sole cost and expense of the Indemnitor
(but only if the Indemnitee actually is entitled to indemnification hereunder or
if the Indemnitor assumes the defense with respect to the Third Party Claim),
the Third Party Claim by such proceedings deemed reasonably appropriate by the
Indemnitee and its counsel. The Indemnitee shall have full control of such
defense and proceedings, including any compromise or settlement of the Third
Party Claim; provided, that if the Indemnitor agrees to indemnify the Indemnitee
under this Article 11, the Indemnitee shall not enter into any compromise or
settlement of such Third Party Claim without the Indemnitor’s consent, which
shall not be unreasonably withheld or delayed. If requested by the Indemnitee,
the Indemnitor shall, at the sole cost and expense of the Indemnitor, cooperate
with the Indemnitee and its counsel in contesting any Third Party Claim that the
Indemnitee is contesting, or, if appropriate and related to the Third Party
Claim in question, in making any counterclaim against the Person asserting the
Third Party Claim or any cross-complaint against any Person. Notwithstanding the
foregoing in this Section 11.6(f), if the Indemnitor has delivered a written
notice to the Indemnitee to the effect that the Indemnitor disputes its
potential liability to the Indemnitee under this Article 11 and if such dispute
is resolved in favor of the Indemnitor pursuant to Section 13.4, the Indemnitor
shall not be required to bear the costs and expenses of the Indemnitee’s defense
pursuant to this Article 11 or of the Indemnitor’s participation therein at the
Indemnitee’s request, and the Indemnitee shall reimburse the Indemnitor in full
for all reasonable costs and expenses of the Indemnitor in connection with the
Third Party Claim, excluding, however, any litigation with respect to its
indemnity obligation hereunder. The Indemnitor shall have the right to
participate in, but not control, any defense or settlement controlled by the
Indemnitee pursuant to this Section 11.6(f), and the Indemnitor shall bear its
own costs and expenses with respect to any such participation.

 

11.7 PAYMENT

 

Payments of all amounts owing by an Indemnitor as a result of a Third Party
Claim shall be made within five Business Days after the earlier of (i) the
settlement of the Third Party Claim and

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-44-



--------------------------------------------------------------------------------

(ii) the expiration of the period of appeal of a final adjudication of the Third
Party Claim. Payments of all amounts owing by an Indemnitor other than as a
result of a Third Party Claim shall be made within five Business Days after the
later of (i) 20 days after the expiration of the Election Period or (ii) if
contested through dispute resolution proceedings, the expiration of the period
for appeal of a final adjudication of the Indemnitor’s liability to the
Indemnitee under this Agreement. Notwithstanding the foregoing, if the
Indemnitor has not contested its indemnity obligations hereunder and has not
elected to assume the defense of a Third Party Claim, the Indemnitor shall
reimburse (promptly after the receipt of each invoice therefor) the Indemnitee
for the reasonable and documented out-of-pocket costs and expenses incurred by
the Indemnitee in contesting the Third Party Claim.

 

11.8 NO SET-OFF

 

Neither Buyer nor any Seller shall have any right to setoff any Buyer Damages or
Seller Damages, respectively, against any payments to be made by either of them
pursuant to this Agreement or otherwise.

 

11.9 INSURANCE

 

The Indemnitor shall be subrogated to the rights of the Indemnitee in respect of
any insurance relating to Damages to the extent of any indemnification payments
made hereunder.

 

11.10 NO DUPLICATION

 

Any Liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
Liability constituting a Breach of more than one representation, warranty,
covenant or agreement.

 

11.11 REMEDIES

 

(a) Except as otherwise provided in this Agreement or in any other agreement
delivered by any Seller or Buyer in connection with the Contemplated
Transactions (collectively, the “Transaction Agreements”), the parties agree
that the sole and exclusive remedy of any party hereto or their respective
Affiliates with respect to this Agreement and the other Transaction Agreements
or any other claims relating to the Business, the events giving rise to this
Agreement and the other Transaction Agreements and the Contemplated Transactions
shall be limited to the indemnification provisions set forth in this Article 11
and, in furtherance of the foregoing, each of the parties, on behalf of itself
and its Affiliates, hereby waives and releases the other parties hereto (and
such other parties’ Affiliates) from, to the fullest extent permitted under any
applicable law, any and all rights, claims and causes of action it or its
affiliates may have against the other party hereto except as provided herein;
provided that this limitation shall not apply in the event of fraud; and
provided further that if an Indemnitor shall Breach or threaten to commit a
Breach of any of its restrictive covenants set forth in this Agreement or any
other Transaction Agreement (the “Restrictive Covenants”), any Indemnitee shall
have the right in addition to, and not in lieu of, any other rights and remedies
available to such Indemnitee, under law or in equity, to have the Restrictive
Covenants specifically enforced by any court, including the right to seek entry
against such Indemnitor, any of its Affiliates and any shareholder, officer,
director, employee of each of the

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-45-



--------------------------------------------------------------------------------

foregoing of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of the Restrictive Covenants, it being acknowledged and
agreed that money damages will not provide such Indemnitee an adequate remedy.

 

(b) The parties hereto intend that, even though indemnification and other
obligations appear in various sections and articles of this Agreement, the
indemnification procedures and limitations contained in this Article 11 shall
apply to all indemnity and other obligations of the parties under this
Agreement, except to the extent expressly excluded in this Article 11.

 

11.12 NO SPECIAL DAMAGES

 

IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS ARTICLE 11 OR OTHERWISE IN
RESPECT OF THIS AGREEMENT FOR EXEMPLARY, SPECIAL, PUNITIVE, INDIRECT, REMOTE,
SPECULATIVE OR CONSEQUENTIAL DAMAGE EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS
SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN CONNECTION WITH A THIRD PARTY
CLAIM, IN WHICH EVENT SUCH DAMAGES SHALL BE RECOVERABLE.

 

12. Confidentiality

 

12.1 DEFINITION OF CONFIDENTIAL INFORMATION

 

(a) As used in this Article 12, the term “Confidential Information” includes any
and all of the following information of any Seller or Buyer that has been or may
hereafter be disclosed in any form, whether in writing, orally, electronically
or otherwise, or otherwise made available by observation, inspection or
otherwise by either party (Buyer on the one hand or Sellers on the other hand)
or its Representatives (collectively, a “Disclosing Party”) to the other party
or its Representatives (collectively, a “Receiving Party”):

 

(i) all information that is a trade secret under applicable trade secret or
other law;

 

(ii) all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, Software and computer
software and database technologies, systems, structures and architectures;

 

(iii) all information concerning the business and affairs of the Disclosing
Party (which includes historical and current financial statements, financial
projections and budgets, tax returns and accountants’ materials, historical,
current and projected sales, capital spending budgets and plans, business plans,
strategic plans, marketing and advertising plans, publications, client and
customer lists and files, contracts, the names and

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-46-



--------------------------------------------------------------------------------

backgrounds of key personnel and personnel training techniques and materials,
however documented), and all information obtained from review of the Disclosing
Party’s documents or property or discussions with the Disclosing Party
regardless of the form of the communication; and

 

(iv) all notes, analyses, compilations, studies, summaries and other material
prepared by the Receiving Party to the extent containing or based, in whole or
in part, upon any information included in the foregoing.

 

(b) Any trade secrets of a Disclosing Party shall also be entitled to all of the
protections and benefits under applicable trade secret law and any other
applicable law. If any information that a Disclosing Party deems to be a trade
secret is found by a court of competent jurisdiction not to be a trade secret
for purposes of this Article 12, such information shall still be considered
Confidential Information of that Disclosing Party for purposes of this Article
12 to the extent included within the definition. In the case of trade secrets,
each Disclosing Party hereby waives any requirement that the other party submit
proof of the economic value of any trade secret or post a bond or other
security.

 

12.2 RESTRICTED USE OF CONFIDENTIAL INFORMATION

 

(a) Each Receiving Party acknowledges the confidential and proprietary nature of
the Confidential Information of the Disclosing Party and agrees that such
Confidential Information (i) shall be kept confidential by the Receiving Party;
(ii) shall not be used for any reason or purpose other than to evaluate and
consummate the Contemplated Transactions; and (iii) without limiting the
foregoing, shall not be disclosed by the Receiving Party to any Person, except
in each case as otherwise expressly permitted by the terms of this Agreement or
with the prior written consent of an authorized representative of Sellers with
respect to Confidential Information of Sellers (each, a “Seller Contact”) or an
authorized representative of Buyer with respect to Confidential Information of
Buyer (each, a “Buyer Contact”). Each of Buyer and Sellers shall disclose the
Confidential Information of the other party only to its Representatives who
require such material for the purpose of evaluating the Contemplated
Transactions and are informed by Buyer or Sellers, as the case may be, of the
obligations of this Article 12 with respect to such information. Each of Buyer
and Sellers shall (A) enforce the terms of this Article 12 as to its respective
Representatives; (B) take such action to the extent necessary to cause its
Representatives to comply with the terms and conditions of this Article 12; and
(C) be responsible and liable for any breach of the provisions of this Article
12 by it or its Representatives.

 

(b) Unless and until this Agreement is terminated, Sellers shall maintain as
confidential any Confidential Information (including for this purpose any
information of Sellers of the type referred to in Sections 12.1(a)(i), (ii) and
(iii), whether or not disclosed to Buyer) of Sellers relating to any of the
Assets or the Assumed Liabilities. Notwithstanding the preceding sentence,
Sellers may use any Confidential Information of Sellers before the Closing in
the ordinary course of business consistent with past practices in connection
with the transactions permitted by Section 6.2.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-47-



--------------------------------------------------------------------------------

(c) From and after the Closing, the provisions of Section 12.2(a) above shall
not apply to or restrict in any manner Buyer’s use of any Confidential
Information of Sellers relating solely to any of the Assets or the Assumed
Liabilities.

 

12.3 EXCEPTIONS

 

Sections 12.2(a) and (b) do not apply to that part of the Confidential
Information of a Disclosing Party that a Receiving Party demonstrates (a) was,
is or becomes generally available to the public other than as a result of a
breach of this Article 12 or the Confidentiality Agreement by the Receiving
Party or its Representatives; (b) was or is developed by the Receiving Party
independently of and without reference to any Confidential Information of the
Disclosing Party; or (c) was, is or becomes available to the Receiving Party on
a nonconfidential basis from a Third Party not bound by a confidentiality
agreement or any legal, fiduciary or other obligation restricting disclosure.
Sellers shall not disclose any Confidential Information of Sellers relating to
any of the Assets or the Assumed Liabilities in reliance on the exceptions in
clauses (b) or (c) above.

 

12.4 LEGAL PROCEEDINGS

 

If a Receiving Party becomes compelled in any Proceeding or is requested by a
Governmental Body having regulatory jurisdiction over the Contemplated
Transactions to make any disclosure that is prohibited or otherwise constrained
by this Article 12, that Receiving Party shall provide the Disclosing Party with
prompt notice of such compulsion or request so that it may seek an appropriate
protective order or other appropriate remedy or waive compliance with the
provisions of this Article 12. In the absence of a protective order or other
remedy, the Receiving Party may disclose that portion (and only that portion) of
the Confidential Information of the Disclosing Party that, based upon advice of
the Receiving Party’s counsel, the Receiving Party is legally compelled to
disclose or that has been requested by such Governmental Body, provided,
however, that the Receiving Party shall use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded by any Person to
whom any Confidential Information is so disclosed. The provisions of this
Section 12.4 do not apply to any Proceedings between the parties to this
Agreement. Notwithstanding anything to the contrary in this Article 12 or
elsewhere in this Agreement, any Seller may disclose any Confidential
Information to the extent it reasonably believes such disclosure is required to
comply with the requirements of any applicable Legal Requirement, including the
rules and regulations of a stock exchange or national market system.

 

12.5 RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION

 

If this Agreement is terminated, each Receiving Party shall (a) destroy all
Confidential Information of the Disclosing Party prepared or generated by the
Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent of
a Seller Contact or a Buyer Contact (whichever represents the Disclosing Party)
destroy all such Confidential Information; and (c) certify all such destruction
in writing to the Disclosing Party, provided, however, that the Receiving Party
may retain a list that contains general descriptions of the information it has
returned or destroyed to facilitate the resolution of any controversies after
the Disclosing Party’s Confidential Information is returned.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-48-



--------------------------------------------------------------------------------

12.6 ATTORNEY-CLIENT PRIVILEGE

 

The Disclosing Party is not waiving, and will not be deemed to have waived or
diminished, any of its attorney work product protections, attorney-client
privileges or similar protections and privileges as a result of disclosing its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The parties (a) share a common legal and commercial
interest in all of the Disclosing Party’s Confidential Information that is
subject to such privileges and protections; (b) are or may become joint
defendants in Proceedings to which the Disclosing Party’s Confidential
Information covered by such protections and privileges relates; (c) intend that
such privileges and protections remain intact should either party become subject
to any actual or threatened Proceeding to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Closing the Receiving Party shall have the right to
assert such protections and privileges. No Receiving Party shall admit, claim or
contend, in Proceedings involving either party or otherwise, that any Disclosing
Party waived any of its attorney work-product protections, attorney-client
privileges or similar protections and privileges with respect to any
information, documents or other material not disclosed to a Receiving Party due
to the Disclosing Party disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.

 

13. General Provisions

 

13.1 EXPENSES

 

Except as otherwise provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expense of its
Representatives.

 

13.2 PUBLIC ANNOUNCEMENTS

 

Except as may be required to comply with the requirements of any applicable
Legal Requirement or the rules and regulations of any stock exchange or national
market system upon which the securities of any Seller or Buyer are listed, no
party will issue any press release or other public announcement relating to the
subject matter of this Agreement or the Contemplated Transactions without the
prior approval (which approval will not be unreasonably withheld or delayed) of
the other party; provided, however, that, after the Closing, any Seller or Buyer
will be entitled to issue any such press release or make any such other public
announcement without obtaining such prior approval if it has previously provided
a copy of the press release or other public announcement to the other party for
a reasonable period of time for review and comment.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-49-



--------------------------------------------------------------------------------

13.3 NOTICES

 

All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address or facsimile number or person as a party may designate by notice to the
other parties):

 

    Sellers:    Cotelligent, Inc.          655 Montgomery Street, Suite 1000    
     San Francisco, California 94111          Attention: James R. Lavelle      
   Facsimile: (415) 399-1366          Confirm: (415) 477-9909    
with a mandatory copy to:    Morgan, Lewis & Bockius LLP          101 Park
Avenue          New York, New York 10178          Attention: David W. Pollak,
Esq.          Facsimile: 212-309-6001          Confirm: 212-309-6000     Buyer:
   FastTrack, LLC          468 North Camden Drive, Suite 2000          Beverly
Hills, California 90210          Attention: Alex Soltani          Facsimile:
310-860-7400          Confirm: 310-860-7466

 

13.4 ARBITRATION

 

Any claim or controversy arising out of or relating to this Agreement shall be
settled and determined by arbitration within Los Angeles County, California.
Except as otherwise provided herein, the arbitration shall be conducted
according to the rules of the American Arbitration Association in effect at the
time and the provisions of California Code of Civil Procedure Sections
1280-1294.2 or any similar successor statutes.

 

Each party to the dispute shall appoint one arbitrator and notify the other
parties of such appointment. No person who has a financial interest in the
dispute may be appointed. In addition, no officer, agent, attorney or employee
of any such person and no person “related to or affiliated with” any such person
may be appointed. Promptly after their appointment, the appointed

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-50-



--------------------------------------------------------------------------------

arbitrators shall meet and select a presiding arbitrator. In the event the
arbitrators selected by the parties to the dispute are unable to select a
presiding arbitrator within ninety (90) days, any party may petition a court of
competent jurisdiction to select a presiding arbitrator and such selection shall
be binding on the parties.

 

The arbitrators shall have no power to modify any of the provisions of this
Agreement and their jurisdiction is limited accordingly. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. The arbitrators shall have the power to issue any award, judgment,
decree or order of relief that a court of law or equity could issue under
California law. The arbitrators shall prepare and serve written findings of fact
and conclusions which adequately set forth the basis of their decision. The
expenses of arbitration, including the fees and expenses of each party’s own
experts and evidence, shall be borne by the parties as the arbitrators shall
determine.

 

The provisions of the California Code of Civil Procedure governing discovery in
civil litigation, or any successor statute or law containing similar provisions,
are incorporated by reference herein and shall be applicable in any such
arbitration. The arbitrators shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys’
fees and costs, to the same extent as a court of law or equity. The arbitrators
shall apply California law as though they were bound by applicable statutes and
case law precedents. The arbitrators shall be bound by the rules of evidence
then in effect under California law.

 

13.5 ENFORCEMENT OF AGREEMENT

 

Each Seller acknowledges and agrees that Buyer would be irreparably damaged if
any of the provisions of this Agreement are not performed in accordance with
their specific terms and that any Breach of this Agreement by such Seller could
not be adequately compensated in all cases by monetary damages alone.
Accordingly, in addition to any other right or remedy to which Buyer may be
entitled, at law or in equity, it shall be entitled to enforce any provision of
this Agreement by a decree of specific performance and to temporary, preliminary
and permanent injunctive relief to prevent Breaches or threatened Breaches of
any of the provisions of this Agreement, without posting any bond or other
undertaking.

 

13.6 WAIVER; REMEDIES CUMULATIVE

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-51-



--------------------------------------------------------------------------------

13.7 ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and any confidentiality agreement between Buyer and any one or more of the
Sellers) and constitutes (along with the Seller Disclosure Letter, the Exhibits
and other documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. Except as contemplated by Section 5.2, this
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.

 

13.8 ASSIGNMENTS, SUCCESSORS AND NO THIRD PARTY RIGHTS

 

No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon and inure to the benefit of the successors and permitted assigns
of the parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement, except such rights as shall inure to a
successor or permitted assignee pursuant to this Section 13.8.

 

13.9 SEVERABILITY

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

13.10 CONSTRUCTION

 

The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Articles,” “Sections” and “Parts” refer to the corresponding
Articles and Sections of this Agreement, the Seller Disclosure Letter and the
Buyer Disclosure Letter.

 

13.11 GOVERNING LAW

 

Except as set forth in the next sentence, this Agreement will be governed by and
construed under the laws of the State of California without regard to
conflicts-of-laws principles that would require the application of any other
law. With respect to matters involving Real Property, this Agreement will be
governed by and construed under the laws of the State of Pennsylvania without
regard to conflicts-of-laws principles that would require the application of any
other law.

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-52-



--------------------------------------------------------------------------------

13.12 EXECUTION OF AGREEMENT

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

 

[Signature Pages to Follow.]

 

THE PORTIONS OF THIS AGREEMENT IDENTIFIED BY THE SYMBOL “[* * *]” HAVE BEEN
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

-53-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

FASTTRACK, LLC By:   FASTTRACK INVESTMENT GROUP, LLC Its:   Manager By:   FT
MANAGEMENT, LLC Its:   Manager By:   SKYVIEW CAPITAL, LLC Its:   Manager    
Signature:  

/s/ Alex Soltani

--------------------------------------------------------------------------------

    Name:   Alex Soltani     Title:   Manager COTELLIGENT, INC. By  

/s/ James R. Lavelle

--------------------------------------------------------------------------------

Name:   James R. Lavelle Title:   Chairman and Chief Executive Officer
COTELLIGENT USA, INC. By  

/s/ James R. Lavelle

--------------------------------------------------------------------------------

Name:   James R. Lavelle Title:   President CZG MOBILE VENTURES, INC. By  

/s/ James R. Lavelle

--------------------------------------------------------------------------------

Name:   James R. Lavelle Title:   President BSMART.TO LLC By  

/s/ James R. Lavelle

--------------------------------------------------------------------------------

Name:   James R. Lavelle Title:   President JAS CONCEPTS, INC. By  

/s/ James R. Lavelle

--------------------------------------------------------------------------------

Name:   James R. Lavelle Title:   President

 

Signature Page to Asset Purchase Agreement